ACCEPTED
                                                                                 05-14-01392-CV
                                                                       FIFTH COURT OF APPEALS
                                                                                 DALLAS, TEXAS
                                                                           3/24/2015 12:00:10 AM
                                                                                      LISA MATZ
                                                                                          CLERK




                                                                                                        5th Court of Appeals
                                                                                                         FILED: 03-31-15
                                                                                     Lisa Matz, Clerk
                      Appeal No. 05-14-01392-CV

                        ____________________                   RECEIVED IN
                                                         5th COURT OF APPEALS
                                                              DALLAS, TEXAS
                        In the Court of Appeals
                                                         3/24/2015 12:00:10 AM
                                                                LISA MATZ
                         Fifth Judicial District                  Clerk

                             Dallas, Texas

                        ____________________

        K.W. Ministries, Inc. v. Auction Credit Enterprises, LLC

                        ____________________



                        APPELLANT’S BRIEF



ORAL ARGUMENT REQUESTED

                                 Yolonda Sewell
                                 Attorney for Appellant
                                 State Bar No. 24044111
                                 6731 Bridge Street, Suite 379
                                 Fort Worth, Texas 76112
                                 Telephone: (806)239-2130
                                 Facsimile: (817)531-9977
                                 E-mail: yolonda_sewell@yahoo.com

                                 John E. Leslie
                                 State Bar No. 12231400
                                 JOHN LESLIE | PLLC
                                 1805 West Park Row Drive, Suite C
                                 Arlington, Texas 76013
                                 Telephone: (817) 505-1291
                                 Facsimile: (817) 505-1292
                                 Email: arlingtonlaw@aol.com
Identity of Parties and Counsel

       The following is a list of all parties and all counsel in this matter:

       Appellant in this matter is K.W. Ministries, Inc. f/d/b/a C.R.U.S.H. Auto Sales, and

is Plaintiff in the underlying case described below. The attorneys representing Appellant

are:

Yolonda Sewell                                             John Leslie
6731 Bridge Street, Suite 379                              John Leslie PLLC
Fort Worth, Texas 76112                                    1805 W. Park Row Drive, Suite C
Tel: (806) 239-2130                                        Arlington, Texas 76013
Fax: (817) 531-9977                                        Tel: (817) 505-1291
                                                           Fax: (817) 505-1292

       Appellee in this matter is Auction Credit Enterprises, LLC, and is Defendant in the

underlying case described below. The attorneys representing Appellee are:

Robert Wise
Lillard Wise & Szygenda, PLLC
5949 Sherry Lane, Suite 1255
Dallas, Texas 75225
Tel: (214) 739-2005
Fax: (214) 739-2010
Table of Contents

Identity of Parties and Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ….2

Table of Contents ………………………………………………………………………3, 4

Index of Authorities ………………………………………………………………………5

Statement of the Case ……………………………………………………………………..6

Issues Presented ……………………………………………………………………….......6

         I.       The trial court erred when it failed to consider K.W. Ministries, Inc.’s

                  amended response. ………………………………………………...17, 18, 19

         II.      The trial court erred in granting Auction Credit Enterprises, LLC’s no-

                  evidence motion for summary judgment when there is some evidence to

                  support K.W. Ministries, Inc.’s claims.……………………………….19, 20

         III.     The trial court erred in granting Auction Credit Enterprises, LLC’s

                  traditional motion for summary judgment when there is a genuine issue of

                  material fact. ……………………………………………………………...20

Statement of Facts ………………………………………7, 8, 9, 10, 11, 12, 13, 14, 15, 16

Summary of Argument ………………………………………………………………16, 17

Argument ………………………………………………………………………………...17

         I.       Standard of Review ……………………………………………………17, 18

         II.      Amended Summary Judgment Response Disallowed …………….18, 19, 20

         III.     Some Evidence to Defeat No-Evidence Motion ……………………… 20, 21

         IV.      Genuine Issue Material Fact to Defeat Traditional Motion ……………21, 22

Prayer ……………………………………………………………………………………22
Appendix ……………………………………………………………………….23, 24, 25

   I.     Copy of Final Summary Judgment ………………………………………23

   II.    Text of Texas Rule of Civil Procedure 166a ……………………..23, 24, 25

   III.   Text of Texas Civil Practice & Remedies Code §16.068 …………………25

   IV.    Contract Between The Parties …………………………………………….25
Index of Authorities

Rules

Texas Rule of Civil Procedure 166a …………………..……………………………...17, 18

Statutes

Texas Civil Practice & Remedies Code §16.068 ……………………………………….19

Cases

Austin v. Inet Technologies, Inc., 118 S.W.3d 491, 495 (Tex. App.—Dallas 2003).

……………………………………………………………………………………16, 17, 21

Havlen v. McDougall, 22 S.W.3d 343, 345 (Tex. 2000).…………………………………16

Nixon v. Mr. Property Management Co., 690 S.W.2d 546, 548-49 ((Tex.1985).…...16, 17

Wayment v. Texas Kentworth Company, 248 S.W.3d 883, 885 (Tex. App.—Dallas 2008)

(citing Tex.R.Civ.P. 166a(i) and Western Inv., v. Urena, 162 S.W.3d 547, 550 (Tex.

2005))……………………………………………………………………………...…17, 19
Statement of the Case

        1.       The underlying suit arises out of Cause No. DC-13-14570, styled "K.W.

Ministries, Inc. d/b/a C.R.U.S.H. Auto Sales v. Auction Credit Enterprises, LLC," in the

116th Judicial District Court, Dallas County, Texas. 1

        2.       The underlying suit is an action for breach of contract, fraud, defamation,

deceptive trade practices, and damages arising from a motor vehicle floorplan financing

agreement. 2

        3.       Appellee, Auction Credit Enterprises, LLC, filed a traditional and no-

evidence motion for summary judgment. 3 Appellant filed an original and amended

response. 4 The district court did not consider the amended response. 5

        4.       The district court granted Appellee’s motion for summary judgment. 6 This

appeal ensued. 7

Issues Presented

        I.       The trial court erred when it failed to consider K.W. Ministries, Inc.’s

                 amended summary judgment response.

                 a. Texas Rule of Civil Procedure 166a applies

                 b. The Relation-Back Doctrine applies

        II.      The trial court erred in granting Auction Credit Enterprises, LLC’s no-



1
  C. R. at 5-65.
2
  Id.
3
  Id. at 69-406
4
  Id. at 407-424 and 483-522.
5
  R.R. at 29-36.
6
  C.R. at 600-01.
7
  Id. at 602-04.
                evidence motion for summary judgment when there is some evidence to

                support K.W. Ministries, Inc.’s claims.

         III.   The trial court erred in granting Auction Credit Enterprises, LLC’s traditional

                motion for summary judgment when there is a genuine issue of material fact.

Statement of Facts

         In the summer of 2011, Plaintiff was engaged in the business of selling used

vehicles to retail customers from a lot on Lancaster Street in Fort Worth, Texas under

the assumed name “C.R.U.S.H. Auto Sales”. 8 Defendant was in the business of

providing inventory financing to used car dealers, commonly referred to as “floorplan

financing”. 9 In late July or early August 2011, Joe Madrid (“Madrid”), Defendant’s

Regional Manager, made a “cold call” on Plaintiff at its business premises to see if

Plaintiff was interested in obtaining floor plan financing for its used car inventory. 10

Defendant, after one or more follow-up calls and meetings with Plaintiff, offered to

extend “floor plan” financing to Plaintiff through its representative, Madrid. Plaintiff

accepted Defendant’s offer. 11

         In furtherance of the “floor plan” lending arrangement, on August 11, 2011

Plaintiff, by and through Kenneth Williams (“Williams”), its President, signed a

“Demand Promissory Note and Security Agreement” (the "Contract") at Defendant's

office under the direction of Defendant's representative “Agnes.” 12            Although


8
  C.R. at 6.
9
  Id.
10
   Id.
11
   Id.
12
   Id.
Williams’ signature was notarized within the Contract, Madrid, the Notary Public who

purportedly acknowledged Williams’ signature to the Contract, was not present when

Williams signed the Contract and Williams never saw Madrid affix his notary signature

or stamp to the Contract. 13 Neither Williams nor Plaintiff was given a copy of the

Contract at the time it was signed, or at any time thereafter. 14 After making demand

on Defendant for a copy of the Contract, Plaintiff finally received a copy of the

Contract on November 17, 2011, following Defendant’s termination of its floorplan

relationship with Plaintiff. 15

          At the time the Contract was entered into by Plaintiff, Plaintiff had no previous

experience with floorplan financing arrangements, a fact communicated by Williams

to Madrid. 16 Defendant, being fully aware of Plaintiff’s lack of knowledge of the

details of floorplan financing and Plaintiff’s inferior bargaining position, told Plaintiff

that its physical possession of titles to vehicles Plaintiff owned outright, free and clear

of liens, of an aggregate value of $75,000.00, together with a lien and security interest

on all of Plaintiffs then-existing and after-acquired property, was necessary to initially

secure the floorplan arrangement. 17 In accordance with its demand, at the time the

Contract was signed, Defendant took physical possession of titles to the following

vehicles: a 2010 Cadillac SRX Luxury (VIN #3GYFNAEYIAS516971); a 2010

Toyota Camry LE (VIN#4Tl BF3EK5AUI00605); a 2008 Chrysler 300 (VIN


13
   Id.
14
    Id.
15
    Id.
16
    Id.
17
    Id.
#2C3LA53G08H303839); and a 2007 Cadillac CTS (VIN # IG6DP577670122419),

promising to return the titles to Plaintiff on November 1, 2011 (collectively, the

“Pledged Vehicles”). 18

          During August, September and October, 2011, Plaintiff purchased a number of

vehicles with the floorplan financing provided by Defendant and paid for these

vehicles on a timely basis, without default, according to the terms of the Contract.19

At the outset of their relationship, and at all times thereafter, Defendant instructed

Plaintiff to make payment checks payable to “AAA” and not to Auction Credit

Enterprises, LLC. Not knowing the reason or justification for this request, Plaintiff

nonetheless complied with Defendant’s instructions.

          From time to time, Defendant requested post-dated checks from Plaintiff to pay

for vehicles financed through Defendant which were contracted for sale, but not yet

funded by the purchasers or their banks. 20 Defendant was instructed by Plaintiff to

hold these checks until the sales were closed and the purchase price was received by

Plaintiff.21 Nonetheless, on two occasions Defendant deposited Plaintiff’s payment

check earlier than agreed upon, resulting in the checks being returned “NSF” by

Plaintiff’s bank. 22 In at least one instance, Defendant charged Plaintiff a $200.00 fee

per returned check, even though Plaintiff’s recollection was that the Contract provided




18
   Id. at 6-7.
19
   Id. at 7.
20
   Id.
21
   Id.
22
   Id.
for only a $50.00 returned check fee. 23 Plaintiff believed Defendant’s demand for the

higher NSF fee was in violation of the Contract’s terms. However, Plaintiff paid the

higher fee without question or complaint in order to preserve its then-cordial business

relationship with Defendant. 24

         As November 1, 2011 approached, Plaintiff began to make inquiries of

Defendant about the promised return of the titles to the Pledged Vehicles. 25 Defendant

refused to return these titles to Plaintiff, even though Plaintiff was not in payment

default under the Contract. 26 In order to assure Defendant of its fully (and actually,

over) secured position under the Contract, Plaintiff attempted to pay for several

vehicles in its inventory in advance of the payment date required under the Contract. 27

Defendant refused to accept Plaintiff’s payment for these vehicles, accelerated all

amounts due under the Contract, and demanded payment of the entire amount

advanced to Plaintiff under the Contract, even though payments on specific vehicles

were not yet due. 28 There was no outstanding uncured event of default under the

Contract when this demand was made. On November 16, 2011, at approximately 3:45

p.m., Defendant, by and through its employees Madrid and Jesse Hidalgo, came to

Plaintiff's car lot under the auspices of an “inventory check”. 29 At that time, Defendant

demanded possession of, and removed the following vehicles from Plaintiff’s business



23
   Id. (referencing Contract §2.3(l)).
24
   Id. at 7.
25
   Id.
26
   Id.
27
   Id.
28
   Id.
29
   Id.
premises: a 2008 Chrysler 300 (VIN#2C3LA53G08H303839, one of the

aforementioned        “Pledged     Vehicles”);    a     2007     Kia    Spectra   (VIN

#KNAFE121675453928);             and     a       2006     Nissan       Maxima     (VIN

#IN4BA4IEX6C853039). 30

          On November 17, 2011, Defendant finally provided Plaintiff with a copy of the

Contract. Over three (3) months had passed from the time the Contract was signed

until Defendant finally gave Plaintiff a copy of the Contract.

          On November 18, 2011, Defendant took possession of an additional vehicle

owned by Plaintiff: a 2010 Cadillac SRX Luxury (VIN# 3GYFNAEYIAS516971,

being the second of the “Pledged Vehicles”). 31 This vehicle was seized at the Manheim

Dallas ­ Fort Worth auction facility where it had been placed by Plaintiff for sale. On

that same day, Defendant came to Plaintiff’s business premises and attempted to take

possession of a 2010 Toyota Camry LE (VIN #4TlBF3EK5AUI00605, the last

remaining “Pledged Vehicle”). 32 Defendant used a different vehicle to block the sole

entry to Plaintiff’s car lot, thereby preventing Plaintiff’s customers and employees

from entering or exiting Plaintiff’s business premises while Defendant unsuccessfully

attempted to seize the aforementioned Toyota Camry. 33 One of Plaintiff’s salesmen

suffered bodily injury as a result of Defendant’s actions. 34

          On November 21, 2011, Defendant took possession of a 2006 Kia Sorento from


30
   Id. at 7-8.
31
   Id. at 8.
32
   Id.
33
   Id.
34
   Id.
a third-party repair facility and a 2004 Nissan Maxima from Plaintiff’s business

premises while the vehicle was being repaired. 35        At the time of repossession,

Defendant’s representatives were told that the 2004 Nissan Maxima was owned by,

and titled to, a customer of Plaintiff who was paying for the vehicle under a retail

installment contract. This fact was of no consequence to Defendant, who defiantly

repossessed the vehicle. As a result of Defendant's actions, Plaintiff was forced to

provide its customer with a replacement vehicle. Defendant did not return the Maxima

for over three (3) months, finally surrendering the vehicle to Plaintiff in March 2012.

By the time the Maxima had been returned to Plaintiff, Plaintiff had lost the

opportunity to sell the loaned vehicle before the model year change, thereby being

damaged by its loss of value.

          After the wrongful repossessions of vehicles on November 21, 2011, Plaintiff

that same day sent Defendant a letter detailing its position with respect to the actions

taken by Defendant and requested that Defendant refrain from further interruption of

Plaintiff’s business. 36 On the following day, Plaintiff spoke with Defendant regarding

its intent to pay Defendant all amounts properly due under the Contract. In response,

Defendant requested that Plaintiff submit a written payment plan to Defendant by

Friday, November 25, 2011. 37

          Prior to expiration of the November 25, 2011 deadline, the following described




35
   Id.
36
   Id.
37
   Id. at 8-9.
exchanges of correspondence occurred 38:

           On November 23, 2011, Plaintiff received a letter from Defendant notifying

           Plaintiff of its private disposition of collateral in satisfaction of Plaintiff’s

           obligations to Defendant.

           On November 23, 2011, Plaintiff responded to Defendant’s notice of private

           disposition of collateral, seeking clarification of certain items prior to

           submitting its payment plan to Defendant.

           On November 25, 2011, Plaintiff submitted its payment plan to Defendant.

           On November 28, 2011, Defendant replied by demanding payment in full of all

           vehicles sold “out of trust” by December 2. 2011.

           Between December 6-8, 2011, Plaintiff paid Defendant $36,670.00 in certified

funds, representing over sixty percent (60%) of the total balance alleged to be due

Defendant. On December 22, 2011, Plaintiff remitted another certified funds payment

to Defendant in the amount of $8,300.00, bringing total payments to $44,970.00,

approximately 80% of the total amount claimed as due by Defendant. 39

           On December 6, 2011, Plaintiff remitted certified funds to Defendant in

payment for a 2005 Ford F-150, a 2004 Nissan Maxima, and a 2007 Kia Spectra. 40 At

that time, Plaintiff also intended to remit payment for a 2007 Pontiac G5; however,

since Defendant had not received title to the vehicle, Plaintiff’s payment for the vehicle




38
    Id. at 9.
39
    Id.
40
   Id.
was not accepted by Defendant. 41 Accordingly, Plaintiff tendered payment for a 2007

Hyundai Elantra for which title had been received, using the check originally

designated for the 2007 Pontiac G5. 42 The 2007 Hyundai Elantra had been recently

sold to a customer of Plaintiff, and was in the customer’s possession. 43 Defendant

refused this tender of payment, stating that the cashier’s check showed “2007 Pontiac

G5.” Plaintiff suggested striking through 2007 Pontiac G5, inserting 2007 Hyundai

Elantra, and initialing the change in its capacity as remitter of the check. 44 Defendant

continued to refuse tender of this check.

          Plaintiff indicated that it would return the next day with a new, replacement

check for the 2007 Hyundai Elantra. 45 However, that same night, before Plaintiff could

bring a replacement check to Defendant, Defendant repossessed the 2007 Hyundai

Elantra from Plaintiff’s customer’s residence. 46 The following day, Plaintiff tendered

payment for the 2007 Hyundai Elantra, as originally promised, and paid the

repossession fee to Defendant, even though repossession was unwarranted and

wrongful, resulting in damages to Plaintiff, both for the repossession fee and in its

business reputation with its customer. 47

          The following additional wrongful acts by Defendant occurred on the same day

as the acts complained of in the immediately preceding paragraph. All of the acts of



41
   Id. at 9-10.
42
   Id. at 10.
43
   Id.
44
   Id.
45
   Id.
46
   Id.
47
   Id.
Defendant on December 6, 2011 eventually led to the closure of Plaintiff’s used car

business. On December 6, 2011, Plaintiff discovered that Defendant had placed

unnecessary and unjustified liens on the following vehicles: a 2007 Suzuki XL7; a

2007 Kia Spectra; a 2005 Ford F-150, and a 2004 Nissan Maxima. At the time these

liens were placed on the vehicle titles, Defendant had actual physical possession of the

titles and/or possession of the vehicles on which the liens were placed; therefore,

recording liens on the titles was unnecessary. Thereafter, after these titles and the titled

vehicles were returned to Plaintiff, Defendant knowingly executed invalid releases of

lien on the same vehicles, as Madrid, Defendant's Branch Manager negligently and

carelessly failed to write and sign his legal name on the titles in the manner required

by the Texas Department of Motor Vehicles, thereby invalidating the releases and

further damaging Plaintiff and its business reputation. 48

           On December 22, 2011 while making payment on a 2006 Nissan Maxima,

Plaintiff was informed that Defendant charged additional repossession fees on the

following vehicles: a 2004 Nissan Maxima; a 2006 Kia Sorento; a 2004 GMC Savana;

a 2001 Nissan Altima; a 1997 Mitsubishi Montero Sport; a 2005 Ford F-150; and a

2007 Hyundai Elantra, increasing the remaining balance allegedly due Defendant

under the Contract to $17,998.88. 49 Defendant confirmed this balance due by handing

the written statement of its Chief Operating Officer, Tedd Martin to Plaintiff in a

meeting on December 22, 2011.           However, despite its reasonable and repeated


48
     Id.
49
     Id.
requests, Defendant never provided Plaintiff with a full accounting of the debt alleged

to be due. 50 Defendant, in its pleadings, denies that it was obligated to provide Plaintiff

with any accounting of the funds allegedly due Defendant. 51

         Defendant sold the 1997 Mitsubishi Montero Sport, 2001 Nissan Altima, 2004

GMC Savana, 2006 Kia Sorento, 2008 Chrysler 300, and 2010 Cadillac SRX which it

had previously repossessed to satisfy the debt. 52

         On April 10, 2012, Plaintiff made demand on Defendant for damages under the

Texas Deceptive Trade Practices Act, set forth in Tex. Bus. And Comm. Code section

17.41 et seq. (“DTPA”). 53

         Defendant finally paid Plaintiff its over-collection on proceeds of collateral in

early May, 2012, almost six (6) months after it terminated its loan relationship with

Plaintiff, four and one half (4½) months from the date of its last meeting with Plaintiff

and over three and one half (3 ½) months after its last sale of any vehicles.



Summary of Argument

         The trial court erred when it failed to consider K.W. Ministries, Inc.’s amended

summary judgment response. The amended summary judgment response was timely

pursuant to Texas Rule of Civil Procedure 166a and the relation back doctrine as articulated

in Texas Civil Practice and Remedies Code §16.068. The amended response contains



50
   Id. at 10-11.
51
   C. R. at 69 et seq.
52
   C.R. at 11.
53
   Id.
evidence sufficient to defeat the no-evidence and traditional motions for summary

judgment.

Argument

                                            I.      Standard of Review

               A defendant moving for a traditional summary judgment must either (1)

conclusively disprove at least one element of the plaintiff’s theory of recovery; or (2) plead

and conclusively establish each element of an affirmative defense. 54 When a defendant

moves for summary judgment on an affirmative defense, it is the defendant’s burden to

conclusively establish the defense. 55 Once the movant establishes the right to summary

judgment, the burden shifts to the non-movant to present the trial court with evidence of

any issues that would preclude summary judgment. 56 A motion for summary judgment on

traditional grounds is subject to de novo review. 57 In reviewing a motion for summary

judgment, the appellate court must determine if any genuine issue of material fact exists to

defeat the motion. 58 Evidence favoring the non-movant is taken as true and all reasonable

inferences must be resolved in favor of the non-moving party. 59

               In a no-evidence summary judgment motion, the movant asserts there is no

evidence of one or more elements upon which an adverse party has the burden of proof at




54
     Austin v. Inet Technologies, Inc., 118 S.W.3d 491, 495 (Tex. App.–Dallas 2003).

55
   Havlen v. McDougall, 22 S.W.3d 343, 345 (Tex. 2000).
56
   Austin, 118 S.W.3d at 495.
57
   Nixon v. Mr. Property Management Co., 690 S.W.2d 546, 548-49 (Tex. 1985).
58
   Id.
59
   Id.
trial. 60 To defeat a no-evidence summary judgment motion, the non-moving party must

point out evidence that raises a fact issue on the challenged elements. 61 Like a motion for

traditional summary judgment, the standard of review for a no-evidence summary

judgment is de novo. The reviewing court must construe the record in the light most

favorable to the non-movant while disregarding all contrary evidence and inferences.              62



                  II.     Amended Summary Judgment Response Disallowed

     The trial court erred when it failed to consider K.W. Ministries, Inc.’s amended
                                         response.


         The trial court erred when it failed to consider K.W. Ministries, Inc.’s amended

response in deciding Auction Credit LLC’s amended traditional and no-evidence motion

for summary judgment. Auction Credit LLC filed its amended traditional and no-

evidence motion for summary judgment on August 25, 2014. 63 Pursuant to Texas Rule of

Civil Procedure 166a, K.W. Ministries, Inc.’s response was due on or before September

8, 2015. 64 K.W. Ministries, Inc. filed a response to the motion on said date. 65

Additionally, K.W. Ministries, Inc. filed an amended response the morning of, but prior

to the summary judgment hearing. 66 The trial court declined to consider the amended

response and the factual and legal evidence contained within the response. 67

         Texas Rule of Civil Procedure 166a(c) states

60
   Wayment v. Texas Kentworth Company, 248 S.W.3d 883, 885 (Tex. App.—Dallas 2008) (citing Tex.R.Civ.P.
166a(i) and Western Inv., v. Urena, 162 S.W.3d 547, 550 (Tex. 2005)).
61
   Austin, 118 S.W.3d at 495.
62
   Id.
63
   See generally C.R. at 69-127.
64
   Tex. R. Civ. Pro. 166a(c) (2014).
65
   C.R. at 407-24.
66
   See generally C.R. at 483-522.
67
   R.R. at 29-30, 36-37.
        The judgment sought shall be rendered forthwith if (i) the deposition transcripts,
        interrogatory answers, and other discovery responses referenced or set forth in the
        motion or response, and (ii) the pleadings, admissions, affidavits, stipulations of the
        parties, and authenticated or certified public records, if any, on file at the time of the
        hearing, or filed thereafter and before judgment with permission of the court, show
        that, except as to the amount of damages, there is no genuine issue as to any material
        fact and the moving party is entitled to judgment as a matter of law on the issues
        expressly set out in the motion or in an answer or any other response. 68

In the instant case, the amended response was on file at the time of the hearing, but the

trial court failed to consider the amended response. 69 The amended response was

sufficient to raise a genuine issue of material fact to defeat the traditional motion for

summary judgment. 70 Likewise, the amended response proffered more than a scintilla of

probative evidence as necessary to defeat the no-evidence motion for summary

judgment. 71 Consequently, the court erred in failing to consider the amended response

prior to rendering a decision on Auction Credit LLC’s motion and in granting the

summary judgment.

                 The trial court also erred in failing to consider the amended summary

judgment response when the relation back doctrine applies. The trial court indicated that

the deadline to file a response was September 8, 2015. As such, the trial court found that

K.W. Ministries, Inc.’s amended response was untimely. 72 However, the relation back

doctrine applies. The relation-back doctrine states that an amendment of a timely-filed

pleading is timely unless the amendment is “wholly based on a new, distinct, or different


68
   Tex. R. Civ. Pro. 166a(c) (2014) (emphasis added).
69
   R.R. at 29-30, 36-37.
70
   See generally C.R. at 483-522.
71
   Id.
72
   R.R. at 36-37.
transaction or occurrence.” 73 In this case, the amended response was based on the same

case, the same parties, the same contract, the same facts, and the same circumstances.

Therefore, the amended response should be deemed the same transaction or occurrence and

found to be timely in accordance with the relation-back doctrine. The trial court erred in

deeming the amended response untimely and failing to consider the contents of the same.



                          III.    Some Evidence to Defeat No-Evidence Motion

     The trial court erred in granting Auction Credit Enterprises, LLC’s no-evidence
      motion for summary judgment when there is some evidence to support K.W.
                                  Ministries, Inc.’s claims.

           The trial court erred in granting Auction Credit Enterprises, LLC’s no-evidence

motion for summary judgment because there exists some evidence to support K.W.

Ministries, Inc.’s claims. In order to prevail on a no-evidence summary judgment motion,

the movant must show that there is no evidence of one or more elements upon which an

adverse party has the burden of proof at trial. 74 On the contrary, to defeat a no-evidence

summary judgment motion, the non-moving party must point out evidence that raises a

fact issue on the challenged elements.

           Auction Credit Enterprises, LLC did not meet its burden. For example, on the

breach of contract claim, K.W. Ministries, Inc. offered evidence to show that Auction

Credit Enterprises, LLC breached the agreement by charging excessive insufficient fund




73
Tex. Civ. Prac & Rem. Code §16.068 (2014).
74
     Wayment, 248 S.W.3d at 885.
fees, 75 by requiring certified funds, 76 by declining curtailments or extensions, 77 by

repossessing vehicles under retail installment contract, 78 by charging for multiple lot

checks, 79 by selling collateral for less than commercially reasonable values, 80 by failing

to proceed against the bond, 81 by failing to timely return excess proceeds, 82 and by failing

to provide an accounting. 83 Similarly, K.W. Ministries, Inc. provided evidence that

Auction Credit Enterprises, LLC was not entitled to a qualified privilege on the

defamation claim. 84 Further, K.W. Ministries, Inc. introduced evidence of Auction Credit

Enterprises, LLC’s unconscionable actions as it relates to the Texas Deceptive Trade

Practices Act claim. 85 The facts and law outlined in the amended response amount to

more than a scintilla of probative evidence necessary to defeat the no-evidence motion

for summary judgment. 86 Therefore, the trial court erred by granting the motion for

summary judgment.



               IV.       Genuine Issue of Material Fact to Defeat Traditional Motion

     The trial court erred in granting Auction Credit Enterprises, LLC’s traditional
      motion for summary judgment when there is a genuine issue of material fact.

         The trial court erred in granting the amended traditional motion for summary


75
   R.R. at 509-10.
76
   Id. at 510-11.
77
   Id. at 511-12.
78
   Id. at 512-15.
79
   Id. at 515.
80
   Id. at 515-16.
81
   Id. at 516-17.
82
   Id. at 517.
83
   Id. at 518-19.
84
   Id. at 492-97.
85
   Id. at 506-07.
86
   See generally id. at 483-522.
judgment because there exists a genuine issue of material fact to defeat the motion. To be

successful on a traditional motion for summary judgment, the moving party must prove

there exists no genuine issue of material fact. 87 As stated in argument section three, the

amended response brings to light both genuine issues of material fact as well as defeats

the affirmative defense claimed by Auction Credit Enterprises, LLC. 88 Namely, Auction

Credit Enterprises, LLC charged excessive insufficient fund fees, was not legally entitled

to a claim of qualified privilege, and committed unconscionable actions as articulated in

mandatory precedent. 89 The trial court erred by granting the motion in light of the

evidence in the amended response.

Prayer

         K.W. Ministries, Inc. prays that this Court find that the trial court erred by

disallowing the amended response and granting the motion for summary judgment when

more than a scintilla of probative evidence exists.




87
   Austin, 118 S.W.3d at 495.
88
   See generally R.R. at 483-522.
89
   See notes 22-32.
                                       Respectfully submitted,



                                       By: /s/Yolonda Sewell
                                       Yolonda Sewell
                                       Texas Bar No. 24044111
                                       6731 Bridge Street, Suite 379
                                       Fort Worth, Texas 76112
                                       Tel. (806) 239-2130
                                       Fax. (817) 531-9977
                                       E-mail yolonda_sewell@yahoo.com
                                       Attorney for Appellant
                                       K.W. Ministries, Inc. dba CRUSH Auto Sales


                         CERTIFICATE OF SERVICE

I certify that, on February 21, 2015, I served a copy of Appellant’s Brief by
electronic service on Robert K. Wise at bwise@lwsattorneys.com. I further certify
that a copy of this corrected brief was served on Robert K. Wise, appellee’s counsel,
by electronic service at bwise@lwsattorneys.com on March 23, 2015.

/s/Yolonda Sewell
____________________________________
Yolonda Sewell
Appendix

     I.     Copy of Final Summary Judgment

     II.    Text of Texas Rule of Civil Procedure 166a


     III.   Text of Civil Practice and Remedies Code §16.068


     IV.    Contract Between The Parties
                                                                                   438F                  't 6
                                                                                                     >1]3'
                                                                                                     ."
!
T

                                           NO DC-13-14570

    K.W. MINIS'I'RIES, INC ffdtiJ,Ia                 §         IN +liE DIS'I'RIG'I GQl.JR'I
    C R U S.II. AUTO SALES,                          §
                                                     §
             PlamtJff,                               §

    v                                                ~
                                                     §         DALLAS CQUNTY, TEXAS
    AUCTION CREDIT ENTERPRISES,                      §
    LLC,                                             §
                                                     §
             Defendant.                              §         116th JUDICIAL DISTRICT

                                    FINAL SUMMARY .JUDGMENT

             After considering the amended summary judgment motwn of Defendant Auction

    eredit   ~nterprises,   tte, and t!Ie motions for continuance and !o strike of Plaintiff' K. W

    Mimstries, Inc. f/d/b/a C.R.U.S.H. Auto Sales, the parties' timely-filed briefs and

    affidavits, the matters about which this Court can take judicial notice, the other timely

    filed summary-judgment evidence, and counsels' arguments at the September 15, 2014

    hearing, the Court hereby grants Defendant's summary judgment motion in its entirety,

    dcmes l'lamti£Cs motions, and demes l'laintifl"s oral request at the September l S, 2014

    hearing for leave to file its amended summary judgment response.

             The Court further hereby renders summary judgment for Defendant.



             It is, therefore, ordered that Plaintiff take nothing by its suit and that Defendant

    recover court costs from Plaintiff.




                                                                                                     600
       This judgment is final and disposes of all claims and all parties and is appealable,

m8 tA
                                                   ~-p,          ;,-1'
                                                   -o·




I< INAL SUMMARY JUDGMENT        PAGE2



                                                                                              601
Rule 166a. SUMMARY JUDGMENT.

Texas Rules

TEXAS RULES OF CIVIL PROCEDURE

Part II. RULES OF PRACTICE IN DISTRICT AND COUNTY COURTS

§ 8. PRE-TRIAL PROCEDURE.

As amended through June 10, 2014

Rule 166a. SUMMARY JUDGMENT



(a) For Claimant. A party seeking to recover upon a claim, counterclaim, or cross-claim or to
obtain a declaratory judgment may, at any time after the adverse party has appeared or answered,
move with or without supporting affidavits for a summary judgment in his favor upon all or any part
thereof. A summary judgment, interlocutory in character, may be rendered on the issue of liability
alone although there is a genuine issue as to amount of damages.

(b) For Defending Party. A party against whom a claim, counterclaim, or cross-claim is asserted
or a declaratory judgment is sought may, at any time, move with or without supporting affidavits for
a summary judgment in his favor as to all or any part thereof.

(c) Motion and Proceedings Thereon. The motion for summary judgment shall state the specific
grounds therefor. Except on leave of court, with notice to opposing counsel, the motion and any
supporting affidavits shall be filed and served at least twenty-one days before the time specified
for hearing. Except on leave of court, the adverse party, not later than seven days prior to the day
of hearing may file and serve opposing affidavits or other written response. No oral testimony shall
be received at the hearing. The judgment sought shall be rendered forthwith if (i) the deposition
transcripts, interrogatory answers, and other discovery responses referenced or set forth in the
motion or response, and (ii) the pleadings, admissions, affidavits, stipulations of the parties, and
authenticated or certified public records, if any, on file at the time of the hearing, or filed thereafter
and before judgment with permission of the court, show that, except as to the amount of damages,
there is no genuine issue as to any material fact and the moving party is entitled to judgment as a
matter of law on the issues expressly set out in the motion or in an answer or any other response.
Issues not expressly presented to the trial court by written motion, answer or other response shall
not be considered on appeal as grounds for reversal. A summary judgment may be based on
uncontroverted testimonial evidence of an interested witness, or of an expert witness as to subject
matter concerning which the trier of fact must be guided solely by the opinion testimony of experts,
if the evidence is clear, positive and direct, otherwise credible and free from contradictions and
inconsistencies, and could have been readily controverted.

(d) Appendices, References and Other Use of Discovery Not Otherwise on File. Discovery
products not on file with the clerk may be used as summary judgment evidence if copies of the
material, appendices containing the evidence, or a notice containing specific references to the
discovery or specific references to other instruments, are filed and served on all parties together
with a statement of intent to use the specified discovery as summary judgment proofs: (i) at least
twenty-one days before the hearing if such proofs are to be used to support the summary
judgment; or (ii) at least seven days before the hearing if such proofs are to be used to oppose the
summary judgment.

(e) Case Not Fully Adjudicated on Motion. If summary judgment is not rendered upon the whole
case or for all the relief asked and a trial is necessary, the judge may at the hearing examine the
pleadings and the evidence on file, interrogate counsel, ascertain what material fact issues exist
and make an order specifying the facts that are established as a matter of law, and directing such
further proceedings in the action as are just.

(f) Form of Affidavits; Further Testimony. Supporting and opposing affidavits shall be made on
personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show
affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified
copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served
therewith. The court may permit affidavits to be supplemented or opposed by depositions or by
further affidavits. Defects in the form of affidavits or attachments will not be grounds for reversal
unless specifically pointed out by objection by an opposing party with opportunity, but refusal, to
amend.

(g) When Affidavits Are Unavailable. Should it appear from the affidavits of a party opposing the
motion that he cannot for reasons stated present by affidavit facts essential to justify his
opposition, the court may refuse the application for judgment or may order a continuance to permit
affidavits to be obtained or depositions to be taken or discovery to be had or may make such other
order as is just.

(h) Affidavits Made in Bad Faith. Should it appear to the satisfaction of the court at any time that
any of the affidavits presented pursuant to this rule are presented in bad faith or solely for the
purpose of delay, the court shall forthwith order the party employing them to pay to the other party
the amount of the reasonable expenses which the filing of the affidavits caused him to incur,
including reasonable attorney's fees, and any offending party or attorney may be adjudged guilty
of contempt.

(i) No-Evidence Motion. After adequate time for discovery, a party without presenting summary
judgment evidence may move for summary judgment on the ground that there is no evidence of
one or more essential elements of a claim or defense on which an adverse party would have the
burden of proof at trial. The motion must state the elements as to which there is no evidence. The
court must grant the motion unless the respondent produces summary judgment evidence raising
a genuine issue of material fact.
§ 16.068. Amended And Supplemental Pleadings.

Texas Statutes

Civil Practice and Remedies Code

Title 2. Trial, Judgment, And Appeal

Subtitle B. Trial Matters

Chapter 16. Limitations

Subchapter D. Miscellaneous Provisions

Current through the 2013 Regular and Special Sessions

§ 16.068. Amended And Supplemental Pleadings



If a filed pleading relates to a cause of action, cross action, counterclaim, or defense that is not
subject to a plea of limitation when the pleading is filed, a subsequent amendment or supplement
to the pleading that changes the facts or grounds of liability or defense is not subject to a plea of
limitation unless the amendment or supplement is wholly based on a new, distinct, or different
transaction or occurrence.

Cite as Tex. Civ. Prac. and Rem. Code § 16.068


History. Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.
               -- ..       - .. -   I..       ..   ....          ·-               ..,. ..... "'
                                                                         ,...,,,..,                                ; .'\.".   .n·.    !..1'":-!.~~:.·.ti.l;:jQ                                r . ~JLI!
    .,                              I
'
                                    !
                                    I                                                                            c. R.(,\.S-i+.                            ~ ~-
                                                                                                                                                                                                     EXHIBIT A


                                                                                                                                                                                                   ..
                                    DEMAND PROMISSORY NOTE AND SECURITY AGREEMENT
                                    !
         Fell V.w.t JUC1Nro. <1<11 of !be: lll!daslgncd dtaJas (rdclrcd to jo!nll)                                       or 8wsineu. i1 Cal it'broi1.,. cht      tm0un1   ot tht:     tiru A,av&nO&; undtr ttUs.
         and st\'Cfll}y hm:ir\ u dae "'D.t.u..U:.. ...rud\1mn sbaD mea 11:11 appJitlblc                                  "6""""'" must be u Imn"), on  ll.ilmlle. Tcus ?SOco WI L~;, orilln& dl Ol>lipio>o., "'our in tllo Tesm Shocl (rho "C,.dit                                           !he   "'l""''    iDdicuina 11>< """" P"'oblx pn"' w1 .....c~or. a
                                                                                                                          compl""" O< u.sr, 0011ifl-
         ti01l('), fl s.odl ~ trt ltutt s:um ti rna) be *dvl:na:d fran hme to timt.
                                                                                                                          of title sl\owifta """ i1 ha !loon duly ISSil=d to Ooalu. lt Laolor
         roswo- -        ~                  """' ""'
                                        r.., .. p,...;dod Pnlmis>Ory                                      flll!lets rn maD .any -Q.Ich Ad"Yanoe, tk Advmoe &b.l1l be ~X~Cmed an
         No&) malt!XI sl!lll hm tll.e II'QDIII&                                   Deol" .. d .-ithoul rqacd 10 11>c: Dealer's C'mlJ! 11ml' ....,...._ ..,
              osoibed "'
              Agree!nML
                              O...i
                             10 lllo del!nildos """"iood in Scc!a:> 1J of ,.;,                                            Deattf 1l bd'Wffor l.tl)' obJiption to a thb:d puty c Cl)' lunt [)eaNw G
                                                                                                  .          '            in default IIOdoa tbe tcrtD3 ot me ~t. lt l,t;adtz t.lflt:tS tu ~
              l.l TCTUIS Iktl:~ lA ttle Trus UAiform Commerdtl Code. T~                                                   00 M¢SS will be apjlro>td l1y l:llder. l.milt:r my
                                                                                                                          also ~utre additicnal inft:wmdioa fn:m ~ ia a swom a:tfid&vil
         2.      I..O.u<                                                                                                  inclu~in& bul DOC limillld 10, a sc111 IIIII lleiJor 118< 001 us&d f1fY
                                                                                                                          Advtno< !br att} otll" pUIJ'OU thoro ib ori!ina'fy _....., end
              21 !.coo Subj«oru of !!lis~ u..&r                                                      \OU'ItiQt purpose.
              m.ty_ mlh .l.OI:m: ~ Oet.W;r illl the. CP:Dimmn p.M~:ipal JtnoUnt of 1ht Cre41t
              l.D.il 'lbe I..oars a:re ~ ~ thii Aarumenl                                                                        (e)     Deolo lhall poy .U Ol>liptims tx1l.cudc1 u lite ol!loes of
              l.l lowm Rill.                 mtcut      s.ba1l    atCNe 01\      an   Du.!er ObliJ,AbelnJ as              ~-~ o.~ """.... "':.: "".':::'"'....""::"'· ~ ....~,"' I.CII=-·
              ........ , IJ                                                                                               t!)o ame Deater rtc.t•va. paytrltDI by m w bchiJf of lbc. purc:twu ot
                       (.a)     A!l oulru.ndina ObJ.i&Uiom                 ~          tM     .Apec:m.en' shall            an it:m or Ll {b$4- • 360 d by l.atilor

                  W,~;          Thcla.,.
                                    IWo plus t
                         w lou -. Ocalc ht;t ......, Mo
                  lntl:re$                                      &n"
                                                                     be ~:~shall
                                                                        ·
                                                                          of                          lite,.,.
                                                                                                                          l.mO'IDoa by We or alhcnri:se IIIQd        ~                pqmcnt ~ LttuSn
                                    'i-W~L                                                                                "               r ~·~ o ~ """" """"""' any poyn~ern> .....,""
                                                                                                                          by Lt.IM!a ttld [he l.tnder-Ftn81teed. ~ Obtiptlot1 W'!Ch rt:10p«:t
                      (< Base RU< plus !be Risk                                            "'nsidered Ul Oblip:tten 09ttd by Oc:alcr 10 l,.c;Mg and t:'.Q.U'Cd vntt.

                  "-(~)
                  ''
                          1rJ           £"'''
                                     of0.&.11 oecun u dolloed ;,              10 of this
                           ~me ooollcal>le l1ll: oflntat>< >hall be ll1e Base Rllo •Ius
                                                                                            ScJ!t l.erlda•FtiiAilCCd Inveoory Dealer shall ply to
                                                                                                                          Lcnrk:r at !tie omC~C:S of l....clCLcr all oUiu {)tllJJ,ItiOm.. on demand anel
                                                                                                                          without noc.kt. The order .and med'!OO aftppf•caticrt oll\lch paymc:nrs
                  !be OdJuU ~lite.                                                                                        or 10e IJI>t""""' ..., ~.-"' .,. o=ey be &IDOI>d>d
                  or inoOle d>SUalon "y I)CIS1ioJ sucll
                                                                                                                          Bntnch oiWl be oppliod lire ;~          b..irlcss clay.
                  amend
                  publlol>ed ...,_ loe ""' tetm 1ohneet "" '"" =IWI Opply.                                                                 t..ndc..F~       "'"""""· D<>la               ,h'.Ji
                                                                                                                                                                    bold 11r< .,......, ,_i'    ;•·· ' I   ~   ! '   ~·~    :    :I : :;~' y.\               .'   .-.:--!        I"''UI.''-.,\UlPvrtUl L                              r.H            ~c    Ll~-L~~--J.iJ~~                                          r. UJL

'              '
                          '                          !
                                           I
                               .-4111 lho Oellcf'sl.<>11. nr. -~ DWe or this ~·
                                   (Q            u~ "'~""'
                                                 by lkolblain. ior •lcsitimm busb!ess                                                       doQ llOIIimd Lalda's dedu, ~ moy """""" die """"'"' .m, in laldcr's sole                                                              DUmo,. of        · · !.aide. lb _,,. izlll:lost • tile Ottlalll R.ale. D
                               ~~~.~                     ...... ~                    "'-~.-.~~-~                                                    is ~&!ted !hoi J....u NY dcm&lld ~~ pi)ODtnll . . - . mu
                                                                                                                                                                                                                    ·~               ·~

                               dmd        on lire ~ on ""icllllre Deal" ...,. pbysiIOII)' of tile                                           ...SO. !hio   ...,-:-..:.cr:L•
                               Titlo in 111 ........ c:quoiiO lire Ob~oordl!lO& to lire rpecrfic i"'"
                               ot ~Fi.\anctd ~vtnltlry. The          tuhjeet Tittc: mu« be. retUrned lO                                                   (q) Deal" sh&l1 UJt all A4vorlec:l """~~' Itt buslncu porpooc.s
                               l.Gade:r ~ tht time period =:!itlbii.Shocl by Lender or 'III'J outsllndlna                                           and not for pcnooal fmWy a bou$tllokl """"""' ir>-~1~ ln•cnu: To              f=
                                                   L.cl'ldtr's ......., Oeol" "'"""'"" l..cub 10
                               oM.iP CJcdit ildbrma:tic- &ca • a-wit bwcall. and cy 6oancial
                               trumu.ticm 09 Uldt at&rilt ttwl)esler has ~'ViQeel, • wdl at any
                                                                                                                                              ).1
                                                                                                                                                                                     ~-

                                                                                                                                                  c ..... or Scl luniWioo. ll>c followill&
                               ~-
                               dildr:.a~
                                                  Dea!u also lWbon.zes U:nda" to~ tr.y third plllla to
                                                 tnfol1natiol\ ~
                                        ·.~ ·~ """'::'
                                                            "'·"'~· ""':~ _,;: ~
                                                                                      iD!ormlncn con~ in ltJe l...ctdcr

                                                                                       ....-
                                                                                                                                              Colt"""':
                                                                                                                                                                                          "            ..          r.    ••
                                                                                                                                                                     -                1......,.,..1 - · a.alld l'llpcr rrnd            Illy
                                Deller ~ l.Mcllr "' review Oeol,.., lC1S or 1110 Oealcr b o - """"" "' evtdenocd,




                                                                                                                                                                                              =
                                ~11lch rill)'..._~--""'"_..                                                                                         whclhor .,... exblin4 01 -          o•ned, acqlliled, u=d. IISour \imiwl011, claiaro, lcosa.
                                     (t) All poymmu modle by Oeolcr 10 !..alder VUI -    or ACII,                                                    _,.. u"""' ..,...,-.               lio••ma tos. !"Yll1ias. pollc:iQ.
                                                               be ~ ~ ar d:r1wn \lpaD Ill
                                11 'O'lc: "dnx af lDl&nOt. miiiSI
                                                                                                                                                    l>d ill It< Tttol Sllto<
                                                                                                                      ...                           fraocllisu, ltancllilo rir;l>D. .......... dai£01. marl:dirt ri&JIIS,
                                                                                                                                                     =~I :t.."",;,."~~--;:;; ,;;;: .;;;;:;;-.:.;::/~
                                il. By subwruoa a died< t. "">"""'~                                                       ococmons, _,..,.., rep'""""""'- ...S - · roaodrcr will> any
                                                                                                                                                     anOI ·,,.... .;......, .... limeos.
                                         '·"'    .~      0                            M~
                                    ltlltd Ill lilt T!ft" $.bocs 00 til< mmmlllll omouo1 perTMrtd by law 1m
                                                                                                               ...                  '
                                                                                                                                                     iropltmena.
                                                                                                                                                     -
                                                                                                                                                                           lll\llTOYCmtlll>. ~               ...
                                                                                                                                                                                                               atsiiCtlmo.I)'SII:Im.- dtlp>i.. ond appan!US;
                                    uy iti!Dl ol Lerldlll'·f~ Unoemoty &ba2: tu.Jc:r fi.W !D remit
                                    ~ Ulll!ci t!rio ""'""""'' •tan                            d"" Deolu       adalowt.r~seo        and                    (d) All prt>dlds aod proa or 11>e                         ftrlt estU'I\Ilt ot                                              lpellllioo.
                                    Lender's ptdiabk loou:s due m !bt delay, inQm=iet~«, 11111
                                    a4Drlni.ltnlive ~ ~ wlt!l • 1m paynitll!. In !lr.t t'lcnt                                                                      (i) any 1114 all proccnfO of any fornl me<1r: or due m.1
                                                                                                                                                              poyohlc ., "" Doala .. ~n witt~~ my ~
                                         (c) Lee 0""'1>0rllocl ~. ~~                                                                              (i!f) ro '.ht I!Plltnt     at the   vabat d all olhcs' """'""" p.UI., t>~yahle . . - 01 In
                                          (p) Dcattr- CICmaOd. _ , lbr                                        pl)'IDCI't.   noono.,    i.:t. ...               DOiio< ., """""' ond l:.'lplaSty -
                                     A~;.:. oll.~~"""!"'due llnda- it "''Y b e - or
                                                                                                                             ""'   Ill<                       IM"'int:




                         DEM-""'l'1.oulsSOIY NOnAJ'DSECl.N!Y A~ {Uto 4111)                                                                                                                                                    PACII 2 CiP IJ
                                                                                                                                                                                                                                          24
                                                             II
    .•• ":,II :...•J:    u     I    ~-   :,:     I.'~'      ..'V       .-.l.'l         f"'lU..!.:...i.. LUl '1\..1 t:U L 1..                         r :\t.        !'H'. Ll~-!~L.-_~IJ~Q                                     r.   UUj
.

                      addillons.,...,...,..,..;..,                                 Ol to lho lll!trtlt ~ 10 oomply Willi
                      IUI>Ui.,._, j~eoh
                      tt11 likf now "'- 11ta:bed tx> "91'bidti
                                                                                  .....-ns.
                                                                                 or
                                                                                                                         ....
                                                                                                   tooiJ. JC«Sm~es. )llllS and
                                                                                               may be plaoed U\ 01 added 10 u~
                                                                                                                                 -
                                                                                                                                                          .OMP

                      Ccll&ltnillm a ol 11>0 dll< of lila~
                                                                                                                                                                fil Doaler 1hall 001 pam.il any Mill "' 000111 or coo&tit 0oa1tz (.->io& toe11 or !he                                                                                      my or 111o eqwty "'""""' or a....-, "' W1GI "'Y Alia..., of
             ~ indmdi.&lly 11n4 all t1f lbt urulm~ aX;txth~y. Jointly 111d                                                                                 Bono.,. ,.bicl> ;, not ItS ~. oo ....,. dill ,..less favonble
             SMrolly)     "!'""""'
                                lftd warnt\IS lol Lendft dill, eurpl U - CIJI""il< b;
             orovtclcd it> 11>iJ ~'Doolcrslllllllnmotliate!y DCtil\'~ in wri!l'o&ol ..y                                                                            IDY
                 4.2 rr1><11>W •ocl lleeltnhlp Loco~.. The Doolto's prineipol• IDd                                                                         AI!! hila.
                 dr.eltAhip ""*""\ an: oes fMII t>OI!toOI!y tn llic fl~ Plan Appliwtcm.                                                               4 6 rtrmltl ud l...ietnKI o..Joo -                IIlii 11 lla< obtlintd oil
                 ~i:;1cm.
                       :- Oak:~
                              his noc u""'any·~     -:,;;; ;;-;;,-rr:;. (~
                                              tune .,.,                                                                                              .rcquirtd
                                                                                                                                                        - r y~pc:mu1S        11>11 """"" """"""' tD locol, - · entt on nxord w\121 lhe
                 U Tttk ro c..J......_ All Ccll-.1 u                                                 ~~~ vcrumc:nt.al otnoes

                      ........
                 free ltld ::wni>Md riahl "' plodsc
                                                                                           Eneumbr&Does and to 'ubjecs lh~
                                                                                                                                      """*'
                                                                                                                                                     0

                                                                                                                                                     -··           --~         ..., ,.,,; --
                                                                                                                                                              So Peadl,. A.tUODI                 Otalct 1Jrat11tl.b tt.a& ChcR


                                                                                                                                                     ·niJQia!ly llld od.....ry &flU< tile ~ ~ ~ 1M'
                                                                                                                                                                                                             .-.-..v:--~
                                                                                                                                                                                                                                  an: no ltcal,
                                                                                                                                                                                                                                        or whidl

                 CoUIIIfti II> ll>e s.i:.aity in>ertot ill fsvot t1f lntkr, ac:qn b Pmnitled                                                         cood.ltoa, ftD;mcQJ Gl ~ (lt rbe Ocefc:r or Deater 1 thility to honer
                 ~brmlca. no                            :finlodDe
                                                   ammcnc cowzma all 01 Gl)' ponion or me                                                            iu:Obli~~-
                 CoDattnl tt Cia file iD &to)' p-\1-bLic. otftor.: odler !han in &vet of L.a\l'kr, *N1
                 ""' -                   "'"""' """"' buy dtls
                 valid, ~ pr-i~ ~ tnrc:rn~ iQ ~ Co!Jar.;mJ
                                                                                            ~· ............. logo!                            md
                                                                                                                                                     4 I Gur:aatt'd. Dre&1cr sball cause c..:il o\lt'fb ot Oollw m - wriJion ...,... of 1.<1!tSer
                                                                                                                                                     4.9 Rtprue•latkml Jlq..dh'l                         ~cc.oaAW      Exot:pl li;tr Pcntlillod
                 • l Nc&advt
                                               Deolk.         i "' ..-ur of Deoler, dtoring ""1 '""' en
                      U~ltptioo..,. ftmn D~ to po)'1lCISt ba. bom <>III "'cou.o01 pwcloasocom<                                  ~..m-~H ~· 1             "-
                                                                                                                                                                                                                              ~




                       (i) llle ,..,.....,;_ by Boni,""' of ncpitbl< ._;;;..,., tor'~
                                                                                                                                                     •.12 ~atltdO., Rqu-dlq Co,..;ptc:s N>l
                       or collcdioo m ~ cad!DJD)' co~ or bi&Wtea., lf'ld {i•) thosr. i.n fl\'01
                                                                                                                                                     "'&'&< ;. tbe wo of ...,;8f1011 pxb. Otal" oot • pony to rtl'f
                       ot L of "'lin3 eon:slpxl pxb
                       od\« thin in ~ ord11'111)' ~ of business




              Oe.w;o l'>.O!1TV AGllE>                                                                                    (""lV.O·'·lVII'vl CUll.
                                                                                                                                                                                                              r. VU"'
,. •   ·'   ,       I     . . .· ;       , ,   I ol •   !.,' .' • ~·-    , ·,;,,
                0




                    ,.
                                                                                                                                                    ~ -
                                                                                                                                            p!lttllS,                   ... "'P)11il\1 11>11 "'''llicolloOS, in • tbmo
                         S.l Loc•tio-. 1'\e DcaW -..ill Jive l.a't4ct' wria:m ru:cic:c of each oftk.e of                                    w; 0 ~acWy ., L11 -1• for ~ ;,. 11>1: ""'r1: Doala rdlllW "' the
                         A.ctOLJtiU ut ll\d ~II be ~1 td: the Detle.rship Location.                                                         6.l Cooln ol
                         " ........,." •                                    u               bv Ltnder 111• Detler ..n. from                                               1,.,..
                                                                                                                                            ots obHp!iom under all """'"""' lc&>os ....S o Deal" ll>&ll ""tlltaiotllllll
                         "'"'be ~I"' obinblc."'             "'"Lend« rnoy Q- CoalrOi of the llq>ooil Aoslll (..-.~ Of ....ill. t1JD< 01 llemllld,
                                                                                                                                                         JI"'VitiOIIII or final)"' be OOI!fieol or~ securifl' --~

                                               (b)      4
                                 w"""". a Lool)o ,.q_.,
                                                                              dally _ , . tft'o<13           ttl   obooio tppll
                                                                                                                                                   Olld wbmn" ~It ,. u..!cr, nnsfar1q owoenllip of 1be
                                 InstNJnelt\ c4' mig '


                                 ~"'~'- ;:r::;.:.~~'
                                                          IS t...ta4c:r may spcc.dy, lftd stlmPlnl Ol
                                                                               rl
                                 nwt1n&, 111 1 . , _ -table 1e l.tAdco, .,y &ad all 0....~
                                                                                          _,;... ~
                                                                                                                                 Ptpct.            . ell-
                                                                                                                                                   Dcposil A.>:oual !D Ltnllcr f.a
                                     pl..Sp.
                                     form IIDd       ""'*""'
                                                     ~         .,;gnmoms "'" loc:ILbox - · ;, -
                                                                        -...h)y ~ 1e wd.,, rt>llcob llW'. IOd
                                                                                                                                             of 1.mdcf liJ>Otcd     pu,.,...
                                                                                                                                                                           IIUI ~ Th< Detler ,.,u ,... Ill)'
                                                                                                                                                                                   U>
                                                                                                                                             ldUru nccmary lO         ~
                                                                                                                                                                      lbt issaa'S of LD~·r.......ed xcwilic:s whfd:l are
                                          (t) by ~ ti~ of its ~ rep~ bdc.-.w,                                                                Coilateral and wt\idz ce ~ 10 c;ause Lcru.irr tD hiVC tDd n:Uitt
                                     Dcolot ..-        l.oopimllleola,- 01" ' " " " - . . .                                      Caab<>l '""      pl«l;ptiacs ;. fonu lind """''""" ...~
                                     "' l.cndcr lwhfll ml)' de lbc Ccll>lml w'DIIIIOI,
                                                                                                                                             or Olh.....,. .,.tl>oritt4 mwritina by l.a>da.
                                                                                                                                              12 StJ til lnvCIItll!y
                                                                                                                                              in Soo4 order lll'd CODditM cd &hall mUut.ifl ful~ Kante *Zid OJtrtp~
                                                                                                                                              books ond ''"""" ~..,., ..,.,w "' tnvat!Dr)> tt an tJmco. DetJcr wn ~d

                           MOmtl11""""' !'or lnttllo:ruol                                        Doak1 fJJ!.s to prtJCurt. JMintain m provid.c proof of tnsufWt: ~.
                           P"'I""'Y, 111e               """""of
                                                ""l'"""' ~ b loiCIIcc\ull ~. IUl=lion of
                           llllo Apna>t.                   ,.,•• • '' 'i ''       ,;...·~·;   ;   I    ;   ··~·    .......... J   .-.~·:     f"'UI _._I Vll\.rl t::U II,.                                                                                                r.   uu~




                                                                                                                                  •
            \ltllt &.at i:t ~k 10 LcQCa IDd is mwcxtlnt ~ldilicm .r ellti.rrca.
                                                                                                                                      81 !qulpm'"' LDcatiooa. Doolorwill pve Lcldorwrilrai!IOtioo E.u~man or any pomon """""~ "''"~>~ in ll1c C&$C o! ol>sol&
            1t0n1;t of IN lnv.,..ry. The PVId• Ll:nda wll!. "'Pica ololl
            IIJtcndlCS ~ the Dealer and Cl')' baUoc. ~an, 0( .Li:mii&J
            ptrty and shall delivc:t 10 LaKitr a llmdlorcfJ 01 "Mirt:bcwm.ul'J liCll
            W&lva m 1 1oom ~· 10 L~< b _                            .. -           IX busii\MS &ptOpfii!C fillaDSiituiOd;
                                                                                                                                                (b)
                                                                                                                                                         ...
                                                                                                                                                       111c lM!tlllllrdrty ttnd ~
                                                                                                                                                                 ,...,         .    .   "' ........mt'l:7iJY     or Dealer's

                                                                                                                                                                                                                        ...
                                (e) . no1ity tn ..ruJna all ~ton of lbe on, wolor tM~u&b l=!Ol'l                               OOODO.U.~




                                                                                                                                      tubjeCI to Le:tdor'S security intaert .,_,;l.baul [he prior ...,;[f!n ~I'ISCftl ot
                                                                                                                                      l.cnder. II any Equip""'" is Cbod "' ...a.,... m s.d> •
                                                                                                                                      ,_..., ., 10 i>C Ill< holdct ol lh• mdor.



                7.6 llzopcr l'mnltll:d Enarmbraao!S.
                and mconk. Dea.b shoJI poy U:nclcr upat d•naod b IN """ llld
                -
                ~&kl·~
                                        """""' "' Lcctrens
                                                              ra:onU *ld audio of Dealc-'1 Ltadcr·Fil\ll\O(:(j
                                                                                                                             or       9_2 P•rlhtt AulliUc.a. '!k .tacUtr ~ tD dO 3Utb rtaalable III:::IS
                                                                                                                                      """ 11\ing,< lllld md sud> otller lloc.m.'*"td) to .....,, tilt p>ymc
                                       6:dcnl Fau Ubor Sbt>d&re,.,.,.,
                                                                                  '"""to&.
                                                                  Duict e                   """"""'·in              9J IPSUr1DCC.
                oondua of its bo.A.iriea Ot::ab sh&1l notit\r l.e:nder immediately of any
                •iolwonby o..1er 'rille feu Lobar~ A«.
                                                                                                                                               (a) Tho Doala Wll ilave             and-"
                                                                                                                                                                                      :Ill times, wid! """"'
                                                                                                                                           10 imonu>ry ond £q\lipmon~ ~ '""'""' by OOJI\l)Oil;.s
                                                                                                                                           ow.poablc "' Ltoclor oov;
    -
        - .. ,.    ....       ....   - ..... ·····           ' .....,,... .   ~   ""'' rv• .., ""'' "'                    :· r.:. :1 v.       i. I':    !':!.-_JtJ:OC·                              . . uuo




           -·
           ~
                              .........                 ..
                                               """" 10 tll'l
                (b) ln 1144l00n ~the inswtaCC tequirmlt"ntJ. s.e1 rtwUt in Stdion
                                                                                                               S\ICh
                                                                                                                    bv    ~ by 1.tndtr IDd ...... lhlt l..
           periods " m!Y be JW<>nabli rOIIS
                                                                                                                                                                     oflnlolledll&l P!o"""' in""'
                               i"-
                                 tivo {l)cloyJ prior co dlo il< tn pa1bnn ry of iu ObiJ&ajioos.
            """""by Ill\' Apancrrt lnd all """'C>Qlondcihn& IO tnlU a imUJhnent of prio>Jiabl< COWtic oollcui< II! ta.&.
                                     Th< Dils io ""~. ~ inoblllty .. pay, ill ddo ~ ~
    sud> ""'Uflfl... II> Dt11" may dttm odvisabllUirarpl by r 1 "'llntial piS! ol dlo ~ o!
    requlml by this ~              or it any i~ ia W,p:oprli!C tD tbl:                                                         Ill< Jleola". 01 any l>aoiml;>lcy, ~.deb! arron&•""'"· or
    t.iruat~oa. m LtAde 'a rt:ISCNbJc disc:rccioa. Lc:ndct may, WJibout demand
                       1                                                                                                       011= c:ao: or prococw orry oi>U~I'""' Ill denily aweri&J """"' m -~ """"""'~'- or oamol
    otiSIIIIIICC                                                                                                               of ate De.alcr oca~r~ wtl2l.oul t:ht prior~ ~ o!~ Of
    """"'b~                                                                    (&)
                                                                                                                                                 l.tndtr, "' plOd -          """"' I10Cif iDscr• Cdl&!cttl                                                                              11. Rt>Wiw
                                                                                                                          11.1 -              Guerally. Upon  ll!is ,.,..._. llld
    not booc enlmd d !.«uJI. U:ndcr 011)'. • lu """"" 111d
                                                                                                                          willtout nm;ce ""'"""• my and &II of 10 nl!m iD a _ . . , IIIOCli:ISM or
    """""'~,...,., Pflhls ~.                                                                                              1111011 and ":"" exm:ue or my n)lllt WJJIIOI """"""                  P'""''
    91 Atta ..lillt Sjl .... Deal" !hill maiiiUDl a tlllldttd llld m>>lCCni UIICaWanee with OAAP whicll =~AiDs inioyrW~t    of Ill< OblipDons under tile ~ IOd t!tit                        ~~              11\d
    Ltnda.                           !                                                                                    )I)) odla ln'' "'""
                    Lt 1M n:mtrm ~c-IS in~ fk>n
                       ·~    ".":"J:. ~~ ...... •w•~ .__.. 1 """' ousmcss noutl Of                                                                             ·~

                         =!"""•
     dllrln& II>< usu~ llulioess bows or any tll.r>! pmy haviog""'"' """ tile                                             juriodu:tioo Mia< ridltt.                 .       includift& win..tt
     ~ or~ Oea.b, to imp«;t Dt:a~cr·s boob Inc! ru.orlis in ordc- to                                                      lllnillliOD., lhe: ritJ"II to t*e possesston oflbe CoUittral., and au N purpose
     v so, Dealtr
                                                                                                                          s.l\Gll ~ncmblc. ~ ror ranonl. Pl oW::& rvail&ble ~ Lcnlkr lf a
        ""' \Oitll 111y                             linn m oolll!OCIJoo wttll "'Y inf""""""


    0 """'0       !'oo>                                                                                                                                                                                                  ..
                          "-. . . ......                                                                            r .:...•.                  .!!1-.!':.!-:o'J:r~                                      V -'I
 ~   ..... -·.                                      .......................... , ...... 1""                                      ;oil,:.




~-                    I
                          I
                          bv I nodn _...,          ,.                  I ctlOVOillle             to L.c:odu uru1ot me
Dttltr, -    iflmi o( Coaalf:!>l 10 J..endoo ll\11}' 4.... IUfti ..y of die properly -
the 1)<>0 ~ told on • =osoilzd -                         onc1 lhlll Lcodor ,_ no                                            toy o!lhc Obliplions and pcrml1 any suhsniUlioa or~ fot my
ool.pDon to·~ Delia prior to a w..                             Deller-
                                                               lh.o!"" (10) day>'
                                                                                                                            wcl\~;104
prior """"' oitia< af lht timt ood pl"" of Ill)' pub he we of Ccl1atcnl or
oftbc omo ~~any~!~.. u.lc OJ any~.~~ is                                                                                                  (c)      1\cson ., 111< ColllJaiJ ~ the            ':"!""'" of   Ill)'   or 111<

l!ilaoccd b• leodOr II 1110              .mo..,,
                                 o.;:j 10 L.o>dor on IIW ir..n, lao ..,..S                                                      or .h~1 ,_,.;;;;;;,,;;ed ......,          Ill)' , _         orillllnlV or - 1 ) -
...-.lily ~ by L...soo iu pn:p11111i0n of di1poliUon of lht                                                                     liohle 1m 111y ollh< OWptions.
C<>illrall, shall~- 1 a>mn>rn:llacnl:l Lmd.er "")' lo it> 4Uclaion 1r1Nf'.
pdwiiJ ~ oith Ill)' - I a . - · ll1de drnl, oad
I concellll)'                                        , _ "' paid by I.osl15 or omor '"""                                                              pcd!:c.Uon 0'1' priotrty of Lmder't1 tcCUri1:y in=n::st. cr th• ~ Crt m-e
c< ~ by !he
                                                                                                                                                                                ~In'; - -      ..;,,,
                                                                                                                                · 1 !btl.. l..alda siWI ~~o.. rt.. r.ght 10 initior< proc«dinso 10
                                                                                                                     (OI!!CioiO "'               real.., upon '"l' Q>ncnl.
                                                                                                                                                                 Mf:t dt9Ued TD lho J>OIU"'U of prtn< Oblil!lliOOS iD wo/1
 r;pt 0> IIOOUl"''wJos LCDdcr ttl poll I baed
                            I
                                                                                                                     Older o( ptO(mnoo as Ullder ""'' ~ prorpc: ~ b i-.st
                                                                                                                     on die Obliptions "'" 11\en ""' l>oinl mode, llld In)' Ol!CCIS < "'Y
                                                                                                                                          (c)                  ""'""""'~            • or "'" 01
 o1 prym:::m~o&er ll'ldulpoc, 10 ~)' ~~o~bs:ilution. ac;h.an~. or                                                               oo.a tvidmot of title, SECt rfPstranOI"\ Ooc:urncDtL 01 l"da!td
 rt:ltt:SC of            co tic ld4ttiao or relttit or my pitrt)' 02 pmGrl                                                      Documents ~tD protca tbc Collmnl in the nm"~totDcaJcr;
 pri,.-Dy or -.~!)- hll>l~ 10 the -                  ol poltial p')mell!S IJ\d


                                                                                         "'·-=
                                                                                                                                       (d) Crl~ oU m sucb """"" o.od 11 Noll
 """'Of    lima
 b; 1.no len&.-
                     7!:r"Oily rloem advWblllo:lioo                  ol chc
                                                                                                                                 Cor, !btool ... or rtallzo upoo til< O>lluznl or Cltlrtd Popor rllal.t.al
 wht!DW Jt:so~ f"CI*d to od)er Conucr.l a ~ of rc:imbuncmart
                                                                                                                                           (C)

                                                                                                                                           (~
                                                                                                                                                   ro:Wlf of Deal« Ill)' D.ulti
                                                                                                                                                                                                                  -·
 far any ObU '          ~ lh&JI not be dc:aDc:c1 to have waived any ot                                                          Popes, lnvOiol;
 "'' ""1114    siptol ~y Leoda'. No dell)' or omis>icn on dle ""' af Loos or C.IWtni -
                                                                            cc-"'
 U\ e.xettcSIJll ~ fi&hl 'tmll DpC'CC IS 1 Wliwt Of \bar r1.J2!t Qf _,y otheJ
 n&~>t. ~ _...., ,,. ony oe10a sholl no< be                    1 .., ~ tile
                                                                      .
                                                  , . , _ die Agrca11C:tl!
                                                                                 '.'!"
                                                                                                                                ,,
                                                                                                                                     '

                                                                                                                                :s~ca and
                                                                                                                                r. ...
                                                                                                                                           (&)


                                                                                                                                           cma
                                                                                                                                                     .                         ~              _,;...
                                                                                                                                                   slen llld ... a":' llthalr ot ~~~" ony "'voioe or bm of
                                                                                                                                                as.si,a;nrnezl!i of A«ounts. oo DCJriees. o1 _..ipnx:ll.
                                                                                                                                           d - aod oUior pullh< rOM or
                                                                                                                                A.ccoW\!S ~t~d on o«ioe! tD e:us10m~
                                                                                                                                                                                                                        ""

  or by_ any ~ i~ or p&peD shall be ti&IL&.d'it atJd may be
  ~acis:ed alone, ~i...d)' Of IOj,tltler. l..mdc:t IT'll)'. frnm time to ll~                                                         (h) ""' the Dealer'• name 10 pn:>ofl of cltim op;n.t sny
  W"llhou\ noday of
        Obligslioftl,                                                                                                                                                                                       ~




        pat) "'
        ~
               (b)
                      =1"'!laai> or obtain !be prirnory or .......ury oi!Hgotiotl of ony
                                        Oddi!ion tt> lbc Dealc:r wull mpoet 10 aoy of the
                                                                                                                                    "' outlfloa!a IJid """""""" .........., or C>ll(ld>t.lllib.- lenrlt:r
                                                                                                                                 P"P"'·
                                                                                                                                 tO tw: the lottDecnal P'rope~Ty, or DIIXJ::SSII)' at ~ tc smn 01
                                                                                                                                 isll)t ~r~)' c:xeJus!vc. Of nOf"t;e'XclldiW> lieeru.e: unda' the Wt!IGClU&I
                                                                                                                                 PropetTy to flltJ}'Otll e~ or ~.-y 01 ~ for Le:r:oodcr C:O 1S$ICJL.
             (c) . Blt=d or rmew !or any pc.riod (~ 01 not lcnp !hilt!.                                                          pl~ eo.rr.-cy 01 omcrwt.scl O'I:O:SJb' titk: i.a, f$ 4iJ;!o.st           the     or.
        the ori&utal ~ or rdusr: or eomprom1:K: lilY Obltption of aoy                                                            illlollecrual ?ropeny Ill 111)'<1'0 c4c. !'or lilt oUiliO!O of ""''dill&,
                                   I


 [)a.wln
                                 I
               p""'"""'TNon""" S!wRrTY M~ (\!PI> 4/ll)                                                                                                                                                    PAOE 1 or!)
                                                                                                                                                                                                                        29

                                 I
                                                                                                                                                                  ; . U:.JIJ
               '''" I" ···' " ·-
                      j

                      I
                      I
                                                                                                 ci1tlcr pany, shall be dtaDcd to 11.-.t becll d~ &iwa 01 "*': _il by ha'td
        !tie lnltll_,Glnlf
        ltPcr:r1n&.
                      I
                                    01
                            l'nlpcny. lad
                                         ~isN~ ftlty OlbCf fonuula Wid\ ~ "'
                                                                                                 or lit a.c.I,IDilc. llt\IDC.dllldy yPOD lilt Blllinc:ss O.y of l!lOdpz, tf rteet\'tiCI
                                                                                                 bc:fixc S:OO p.m., rcocipit::llrt time, Ol!laWite QSI dlt omB~a~ Day; if by
              (t)   clc) all lflin&a        GU.8t$11y   to Sllisty Dcaltr's     obl~.            F~ ~. !xpcw Mall ar Ill)' adler CM:nUctll deli\oay 1CI"riGc widl
        Obli&Miaat irld rMry Ollllbis ~t                                                         pruof of DOt da,- dtlin:ry on a BllltoeU Da)', anc (I) Bca!Da& Dly 1&1
                   I                                                                             dil91!d\; a if~ by Ollrtif!r.d nWI, rcan R~CCPt ~ ~c (5)
The Dc.lt.           •d approw:s all 11C1S ot Leodcr's II!Dnle)1. NCZihcf
                 rtlttia
                                                                                                 4iys a!tl:f Ol&ilu'J£ All lllfXiQC3, req1Xm md claDI.as In 10 bt (IYCII tK
Under aa lll'f IIIIOrucy MD be li.dllc lbr II)~ IIC1S ~ GfD\Wioas DOf for IJI'f
                                                                                                 mltldt to ~ Dealer ll &» add.tul &.dotr4 iu cllc Tma Slllllll &11410 Lender
en-or ot j~dplalt " nlis* of fa~:~ or ln. lbRnl croa nccUcaiCC. bid ~                            all9 Nonh Loop 12, lrviua, TX 75061.
or   !11\llf.ll ID~~ ibil powtr, beinJ QOCiplc4 wtCI &D lllle!Ul,. iS
rrm-Ciablt 1111111    af
                   ~ tl~ bccD tully Wii1\td. N~                                                      ~
                                                                                                 12. No W1tve.-. No         ~1~ ~ dcay                        f:lllRi:riDC any lieN.
                                                                                                                                                by L.altloer Ia
llll)thin& 10 ~ •  .ry. no 111r:ncy               liCtl"'
                                      IM'JIIIIIl oo IIW Sec.tioe 11 .10                          po-.       or privlkJC UDder Ibis   ~ 'lrill            opcnu as a wti'tu of sudl
illall Mvt•y ~., OQU:ss jlld&JNI!t on bdaalloftllt Ocala.                                                          privl lt.e~.llld "0 sln&)c or panial ~
                                                                                                 risttl.. po11!C, or                                               ot my sud! rich~,
  II .II lMbk             L  I11IID 10 L..c-adfl • licas.e "' IlK, wiltloul dllrp.
  Dcaler'slmdldal ~ .nd odla ~ il'l ccmpletiq ~on
                                                                                                 pOWCJ    or priVIIel' wW precl uck ""Y olhc:: 01 f\lnbcf au:rc.llc of sud! nchL
                                                                                                 pqt~tt~: or privitcv-- C1f ~ cxu-tl.stt of 111)' other tit"- poww, Of pri~.
                                                                                                 12.6 TcnaiOUttio.. No tcm\i!JIIIOG or Ulis ~ wu altet Dt.ale' s
  c!.lltfatiJIII& !l~ salt. or s.enina 111y Collaltllll da &DY Dchallt, and all of
                                                                                                 OblipUons rclMiaC to llliiOI.mD ~ or ooaiiiU!lad prior 10 Ill' ~
  lhe Oalct'• I\CIIb ~ .U UCICZIXS IDI1 friDdlise ~shall. Ill nidi
                                                                        wu.                      411! of well tcrnliamon, and 111 riJidl .uf rcmc41tc, ~ ~
  C"C21t. !!lure 111 L.cfws llenth. ID ~ lhc Dtlkr                    uJ)QD lflCIIICSI
                                                                                                 limitldoa. lllo Steldy intaul 11114 thl ri&'IIS of Leader D I sewed petty,
  by Lender, m&b: •-...ilablc flldl pcnonntl io Deale'• caploy Clllbt dalt of
  cy Dcflult as l.codtr may ~ly ~I"= ID penlllt l...eDdcr 10
                                                                                                 $ball exJt.Dd 1111dt Ill 0~ owed by Dclln 1o0 l..cadtr hl¥e !)Cal
  continut, dindty :CW illdirtdly. 10 ~ ed~ IN! ldltbt Collllerat                                Slli1fie4.
  sold Oy tbt Oaki- ~ Ill)' brtdlcdUII Propaty 01 Uc:«ast. The ~                                  ll. 7 ~qltaMC ud Co~ Law. This AQetmcal Ill all IIOC be
  WII iDdudtt die ~~of LCDda oo use. urip. Uctnst or 11111ti0C11SC 10)' of                       df.acti~tt unlts3 .S llfllfl ICICqiUd by exeeu.lian by • otllccr ot l..mdct at
  Clle ()Qicr's llttn~ PropertJ, indllclai&IA lb.e llcalK ~ _ .                                  tile lddrtsS LD dlt Star.c ot T~ ,a fllnb io l!le h sam:DCa of dlil
  • fO til modia 111 wllltll IDy of lbt licmled itl:ms m.y be r~ ar                               ~l              n.;,
                                                                                                               ApmCnl                 w  all . . . lnd ~ in~ l llJ
  Jll)~ ~lllrzt. ~ Nil ocmJ!Iy tri1ll .u ~~ qu&l~                                                 m~~~m
                                                                                                   oC (.OIUtruaion.• _..,idi!y tnCI      pcrft:llmallc:e, >hall be pvcmt4 lly tile        ,
  QCinlrOI ~ 1114 ndemut 1M ~ irc=cniJ of clio ~- No                                              lintlbml Connnad.al Codlllld odlcr awlicelc lav.s ottlo S.ofTt.U~o..
   ~ CD!itrep ina) by ~ ~Cf sh&IJ prollibrt, I'UlriCI Ol Unl)t.IJ Ole                             witl.out rcptd 1o0 con!UQ oflw ~les. ~.ItaiM~ Dellcrs
   n&t!IJ ot~             Sf*beta&~~t*                                                            ~ is in ~ Still of Cali!bmia.. die valioiSiry. llltbracablllry lnC1
                                                                                                  in~mllion ot Ole N. llld ltlb Ouarlr4y UI&U be tQVaned by \lie 111'1$
     II ll Rd ~tttiiUic IlL I( • &IIY time a&r pA)"'ICCI( itl Alii by the Otaler
                                                                                                  of~ SIR of Cal.l1'01"ftia wiltaout Ripd ID c:odlca of IIWI provilioas
     of Ill ObllpaoaJ llld lrl'llliDc'oll of l.aldcr'1 ~t)' ~ any
                                                                                                  lht.Rool'. ead C11Ci1 Advlnce sball be ~ 1111di; pllt'l/.lm1l 110 lllld ll1lda lht
     lfl)'lllaltl on ~toe 0bllpliODS ~ioudy ml6t by lhe Dater or 111'1)' ottw.
                                                                                                  ~ a{ I Jicr:nst is.suolod ullda ~ Caltfaruia ~ l.en4eft Llwt.
     l'tncm" d~ by La!dc:f for &ny rason ..~. tnchld~
     ~~oid-clut lizn iWl Dill IN inl.ot\.ear:y, bcnla\lp1l;y or ~ oUlloa a( ~                     12.• a.q.~ f«t eod COUtdioa CanL Dclllc P.U pay to~ Ill
     Dealer or Plch P='on, 11\IJ AD'ecm e~~t llld Lender' 1 K-a~~ iry illlaesu shall              talllll&blt lcpl fccs. ~&ad ooDcaloa ccm ilw::umd., a tUIIU of
     be retl1stllcd a 10 ~I dlscarpl piYIIICZftl as         dloll_,
                                                                IUdt PI)'TMitS 1114 not           Dealu'1 Odlilu I! or tlilwe ID ptrl'onn lilY Obii,atiOra IIDdcr !Dis ~Cit.
     . , r.llde. .s mj [):Uc:r san •ICJ'I w ddiYe 1o !Art del a11 Doc:.~llleall,
     and WJI do &udljodMr ues and tlliAp. as !MY lie~ ro pc:rfQ;;I                                1H la6aDD.llkarlo1. Deala thalJ tndcziiAtty lUI bald Lcadlr b.lnDICD
     lade's~~                                                                                     II'M\ Wid IIPinst Ill lOti, 4arnlft. ~ cw QJICDSICI or cy ~ rct&t\nc
                                                                                                  fO e1 aims of 11\Jrd pattes lrisllla fnlm a ic Ill)' -..:1 coaec:md ID !hJ,
     llll NoMa~ T\1:                        Dul•. oa it~    Ofi'D bebalhnd oo bdWtottU            Apernt:nt 01' Dcek:l's bu&iness ~ ~ -...idlout lttllnaDOft.
     YCCCSMXl and~ ~naly .-.~Yea all fllbls, it cy,1.o ~a                                         lfiQme)'J • fees and upcn10 lnc:antd bod! in Ole 4dalle or fltY a.elioo
     III.IRllala~t of.ads
                       b)' Leader 01 "' require U:lldtr•• fttsc l'tSOit 10 lOme cw                qJinsl Lmdt:r cd 111 I1IY action 10 mforoc Chc:se ~ riatiQ ti
     .,y po1110D of~ ~lllkral ~ ~ upaD. whn& Or ~                                                 apinsl ~ Dealu.
     ~ Cll . , OCIKf pMICID.
                            I                                                                     12.10 No Jot.t Vtehlrc or PutDtnb)p. NcOiDa ~ it~ 'dlis
     11.14   ~~II.        To lbc ateor Letulcr h.ts ~,. tipe eel rcrredies                        ~shall            caafr:r upoD Laadc:r or Otllc:s Ill)' IDIIsut ill. oc ~jca
     ecaift• Dc:aiCf ~ ID .,,. oM ~~~ between Leoda 11114                                         c4thcr of tt1an ro Ill)' obiiptioo b . or ID t'll&f*f ol ~ bciSIIIe:ll, ~
     Dtaltt, lt\ost ~ llld ~Its ~ tto8 Its dtili011 to. DOl In lJtU of. tilt
     nf!ll mel   remcd,,.otidid tor llll4a" 1llis Apelnent                                        pi'Qfta, IOIIIU cw obiJpCOIIol of dlot a.hcr. 'tll.iJ ~~ 40CS net
                                                                                                  ooasnAC 111d sUD DOC be ~ u • joint venture cr paUimNp
                                                                                                  bocwetD 1A4c:s 111d r>cm. Nolhiac iD lllb tcCDCil chill limit or rutr\Cl
 12. ,.ftSa:J..LV(tOia I'IOVUIOIG                                                                 ztiC rapcai-.e olllip!ioas IDCI ~ of Lalda ud Dukr
     12. I   A.&Gr•~t.l lllls A41Jeanen1ra.y be aniped by La~det bill Ot-&lu                      ~-

     1118)' not IS&ipt llus ~ WT1IIoor 1M pnor                 ...-inert c.onsc:nt of U::niSet    12. 11 hionly. Una~~ pnrtided.                         ~ iDlmllto.
                                                                                                  ~ 11y 11111 ~ shall be pro rara oa per w1111any pro ~
     12.2 Alllllldlatllli Mocllftuocua ud Muttr. This~~ IDd all                                   .~ in 1t1e ColiJlcral no~~r a1 stiaa in        r..ot
                                                                                                                                          of (..e.l:wkr.
     doc.wroclla lncarpotar(d by ~ IIC IOICick:d by tht p&ltltl D Ill
     weadrnml 11114        •wfaa:awn or my prior ~ ba'Kln l.eDdcr l>l4                            12.11    hi( rYe .\CC'OIIDtIf dUdowl in Ill' Tam Sbea, lilt Dtaler U\111
     Oulcr. Witll ~ ~ccpnoa of lboe Lc:rodcr's rictu ID 11\W atl'-'meab and                       be r cqllired ID IUiiDiain •Rc::s.ctW AGOOIIDt wilt! laldlr • a&!Uional
     modiftCIIIiclu co tile IU1I\I IOd coodi:rioas set b1h lbovc.. dlis Apallel\l                 s.ewriry tar pcrlormlncc ot Oetltr' c oblipDolls. The ~ Clll!maine6 .n
     may noc be IJIOI!iW or ~ c:xoqlt llpCWI 1ht -.Till!ll cons.ent of l.alda'                    t!tc Rcsave Acoo11nt tl:all be retlllllcd ID Dtaler MUtlllltnrty (30) dayt il&l
     and Dealer.           1                                                                      !Joe laur oi t~pt or wnt'.C:O mquul fot r=.rm by I .mdtr 01 anst.C'I ion of
                                                                                                  N::~ ' s Ollhp"j om 10 Under and tenninll.iiiD of b              ~~ by
      12 3 Euulioa. jThc p-atiocJ ~ rd ape Wr Lcncb may                                           OWer ~ rc:=t~ llnOIIIIt per A.d~llllt.r will be 1 SCl dolt- llni!Utii &S s.et
      ~         nit ~ IOd au ccm::cpon4irls Oo~cs b)' tfthnna .,                                  rbm ~ me Tcrm SMil til tttc CYCmi!W DO Tana $beet b afQI£cd or -
      ctllOruzd Lcodlr dtnoer'l ~~c 'l'la ilezyQll'e uamp 0es1er m.y Ollly                        etec:uted Term ~ fails ro diWo5e dx rc;xrvo ~ die racrw
      ~ Ibis ~P+r by ari&ll'll ~                                      A """Qil'
                                                        (acsrmilc Of och•                         1n101111t ~I bt S1'-00 ptS Advance.
      eledrofti' rep~ oC Ndl Uborizu ~ Of!lcer't                      a.D6
      Deaa~.er·, sl ~ 911 l!le ~ -.1 ill ~dill& Ooalmen                                           12 13 Sct.()ft Lcndtr is at6oNcd a my rilnt, without nocioo 10 Delle..
      ~II be~ orip..l dp~Dlres.                                                                   1D $Ct-ctr ltlc! lpJII y, dVtc:Uy Of lllrou&b ll)y of l.ald«'s ~ J/IY
                                I
                                                                                                  dqlosits (whc1bcr &~tJ~tril Of ~ time or demand.. pro¥iJ100JI or ft.l\&l)
      12 4 No6tts. AII ~lieti, l1lq\I!SI:S 11'14 dcmlnd£ to 01 upoo ~ rcspcai't't                 and od'ltt tutD n properties at eny rimt bdd in lilt pouession.                                                                                                  , ,.1\    ' ' V.   !.I ~   .!. ~~ - J VJV                      ! . UU J
                        II
          .             I

     ~ """"' "'l       I
                             u '" ....... u ..,.
     LC!Idlr 011ts atrl~ IO"nf4s lilY o! Deal~'s,_      Obli~
                                                               , .... """" .,                    f:)«»TB Y A wmrl);~fmllt!DBvBonla'l"t
                                                                                                 Is At.i.UaW.~1blJM8 ToltaB 'T'n.AO il'Bem.
                                                                                                                                                               ml nt:5~

     12.14 Seatt111• of Act611Dfl. lvrf SUIC1l1CIU ~ Oealtr
                                                                        's                       12.23 nJOICIAl. R!J"i:U.NCL lF nGAta 'S LOCATION
     tumidlec!IO D:o&if:r by LcDckr. 10 m. ex1en1no objee&ion Is m.se InIOCOGIII
                                                                            wncinc
                                                                                                                                              1$ WlTH!:-1
                                                                                                 nil! STAre OF CAl.JFORNlA, mE FOU..OWI'NO PJt.OVlS
     by Oealn wii!Ul! ~ (30) •               lftc:r ruxipf of •11dl wtonc:n1. sll&ll             APPLY:
                                                                                                                                                   IONS
    conatiUJtt a dc:MjciY"C .a::mcm ofDtaleo't DllliptiOAS ea oflbe eWe
                                                                             orw
    SlllaDa lllnd sl\alllle b~Dd~Da apotl tile Dealer.
                       I
     It l s c~suey. OrUr 8nd all Guataa~tn.,. can~ to
                                                                          en= 111to             INM EVENT THAT ~ I..EQAI..PRCKmliNO ~ Jlll..S) IN ACIXJR
    IIIIa Apcmm t -!:d bM 1bc lc&&l ~ II) c=r 11110 ~ W1C111t                                                                                            T CF
                                                                               ChiS             MS1'.A.'mCECAJ.DICJOOA('nm"CCOJ\1j8YCitAOAlNST mY PARTY
    ...SJeaacl llllld all Qltw, 1...oaD Docomcnts.                                              IN~ Wl1li ~'Y  THE WAMIR. SST KJmi IN
    tpplicablt 10 111is ~tnt. rtprdl~ Qf wtlcrc lilt tenns tAd oandicio                                                                                  n£
    I;7PeC              I
    12.17 Co1D1111~6a ... ~~y~and~IOIOOtp
                                                                        ns                      PRRE lNj ~ 5 OOT ~ IN
                                                                                                                                            Sl.O{ ACTDI
                                                                                                m:xz:mr.;o. ~1\l'ID 1..1!MEt t£REBY A£:iR.fE MFa.J...OWS. CR
                                          C
   all IMiiiJIF, flc:Siml.k II"'NmiDDaas anG ldqlb.onlc ~
                                                                        ffom
   Lender~~ l.mutallcll, c:rtdlt ~icn cd                                                        W WITH n£ E)((D" (Dl CJP 1HE MAlTPJIS ShlJI'iE
                                                             pratnel)or.al                                                                      D ~
   IDIIcriab. Dcal~jmaY ~ • &CCOift .a l..aldll:r wt1m                                          SlmPARN:IW'H 8 Ba.OW, NN a..AIM WDl. BE Reia.W
   ce be aa:caed .., tiWIIIDIIIIoal c.aa be set ~            IAiomlllton                                                                       D BY A
   Culcr Jbll ba\lt 1!\t , _ 10 ~~ acow 10 C!llt ~ lnlilnnlli
                                                                       wdcr'•
                                                                  ...m.ta.                      Cl£NEJW. ~ PR()CI!IlOOo() IN A£X:OiUW«:B
                                                                                                ~VlSIGIS CI~YP
                                                                        ty                                                                                     ARTYTO~
   10 1be cmnr ot dill pro~~lbiuaa WI~ m¥Ui4&DIIJ
                                                         the ~ ot ~
                                                                                                C.. OPf'C!i2 NN             a
                                                                                                                      1liE RIOffi'S mD Rf).(EIG !S OO!OUBID IN
   pro~ 01 lilt iaumma prnvtsiont of w. ~~                                                      a.AUSES (1) · 0) AND N('{ SLOi EXEROSa at~ OOBS
                                                                 The Dtlla                      WANa TH!! JU SHAlL BB A Rf1ruD IUXZ ~
    12.20 J11r~of IIIII Vttt-.                        Ocala wblnlll 1D th~ ~                   .l\.1i1'IO?. IF'llJE PARnES OO}()T ~~A Wl51tEE ~
                                                                                                                                                            1&1
    jllnlldi ltioa llld 'lUI~~~: ot tbc: JIIIIC Of federal c:auu of Dallas
                                                                           Couuty. T -         o;.V'S OF Sl.Of WIUTlEN RB:JUEST. THEN. ANY I'ARN W.Y R!Q.JES  T
    and ..,_ t!IIIIZI)j llld Ill ctaims or ~ ~ co lhil ~=                                      ll£ OOlJI:T TO APPaNT A lU!FEREE PI.JI&lAl'II'TO~'l
                                                                                                                                                   A
   01 10 any tatJ!Ir$ ,Uinc OUC of C1 rtWr.d CD dlla                                           CE CVIL ~ SB:11CJ'oi64«Q~ A IUQ5 T Fat. ~1ME CttlE
   ~cr ~~~~be                         brou.,_
                                                                 ~ lllitiared by
                                                     in 111c ~or~~ loc.-r.d                    C:R A~ MAY BB~~ AN EXPA JmatfX J'UmDN'I'
                                                                                                                                                    8ASlS.,
   ln Dall• Coull!)',  Tf-L          Pllnlla, Dc*r ~ ~ 10 jur                                  N«< 'DiE PART'IPS AcmE THAT IRREPA!Wil.E ~ W0UW RESUL.T
   •d veaue of die . , . or Rd.erll OOoii1S ito 1~ in DaD• CDunsy, ~                           IPBX PAR1E R.EUEF IS'NOT 
 HAWCJ HAD 'Tie qtamH1'Y To CHI..I.T Wm1 Cruea . ~Y                                           £VTDE>4CE         APPU~
                                                                                        .                            TO PROCEEDIWOS AT lAW IN llfe
 VCU..tiT~'I'.~Y. ~YAI«l~\'                                                                   STA11! Of CALI1"0RN1A TO 'TH.E R.EJIP.UNCf PllOCQ2D~O
                                                                   WAM.Am                                                                           AND
 RDrlDMJ.Orl'llllftMYHA~ 1b A fil.u. 9Y .UY IN A'It lm:l.t.TOI B.t.SID                        SHALL OIITERMINE AlL ISSUES l}l ACCORDANCE
 l!IOIC.AAISNI~CP1\cls ~()I ANr0ueU:                                                          APPUC.JJU..2 V..W. rnE W~ Stwl. 8E EMPOWSRID         wmt
                                                                           wl~<1
 NIV~~OMIWu'I!OBYn.~~CI:U                                                                     2m'f.R EQUTTAal£ AS W!lL A3 LWAL R£UU AND RUI.£. TO
                                                               Sl                                                                                    O'N
 (.» CCN:u:t, ~ $T""18oC!tm (WII;TJ a c....&.                                                 1\NY MOTIO'N WHJCH WOULD 98 AVTHORIZJiD
                                              Ol Wlm\t .\ Ol!IC.'ttN                                                                  lW A T1UAL,
 !A                                                                      JlJI>OMENT'. THE matE i SHALL RDORT nm ~'
                                                               hY'TIW.HAsBI!nl                                                                     S
 WANflJ Wl'!w Ntf oM1 ~IN WNiof A uvnw. CA-..o                                                O~C!SION, WHICH IU!PORT SHALL A1..SO INCLUD
                                                                          r 81 C::. li.u                                                 E fJNOOIOS OF
 I'm 8lzs WAMD. 1Im PlcMsOa S1w.L Nor BE Clr&crD To HA
                                                       \IE ~                                  FACT ANDCONCLL'SIONSOJ' LAW.
 MCaPIID fS M 'Y R.cifto Ol ~ 8'1' Fl'rla lDa!l
                                                   C.                           IlW.Q
                        I                                                                     12.24 USIJlY.         ~in&              Wty provisions of u    ~
                        I                                                                                                                                             co lbb
                                                                                              CCDhry, ll DO rime ~I ~ be ob!ipw iiO ply laacst
                                                                                                                                               II & tiS& ...tUd\


ODit.~ hOI4W OlY ~em MID Sr.ctian'Y ACIU'ZJ
                                                            ,01T (mD. 4111)
                                                                                                                                                                PAG!90f l3
                        I                                                                                                                                               31
                        I
       --    •   0   0   0   . .. .   0         ...   .   0    0   ..1       • "-'"
                                                                                                                                                                                                                    r. u! u



     ~d          Slllljecl                 Urdu lD t•dls civil or crilninl1 Uab1llty d~                                                             "Dtaltn bip ~doa· datil nAG Ullt plac. wtlr..e dac Colillen
     beiDa ill c::u:. ti{ 1llc IIIIXimum l'llle l..cnda is pamillcd by IIW 1011>aJOUia
                                                                                 1111t1a1
                                                                                                                                                 Dealer'' boob 11\d rcccn1s att ~t. ...t1cn Dellc.r's opc:raril:lllll ere~
                                                                                                                                                                                                                          l and
     01   Dealer il pamiftlld II) law z 111fCC to                                              ~· In S1ld'l Gl~us.                                                                                                          ll
          at ~ ~ Lball M de=ed z be imll:tecllllcty 1cducd lD                                                                         tile       from JActul t a..~c· Wll llltAII dlar lilt ot ilMI'tSl u staOd ill tbt
                                                                                                                                                or, ID dlo ewnt lhal1111 Tam~ IllS boca sl&l* l'f 1hc sipcd Term Shc:ce
                                                                                                                                                                                                                       Term
                                                                                                                                                                                                                            Shed
  Otalq,                                                                                                                                         taik lD liSU ~ II R.&tc. thai 12%

     "Ate011111", •fIWteror y", "fhQIIU'"', "CQc,_ l IJIU.eci
                                                                                                                                                      "lqulpm rst" Wll 111121 all ~         Catures. CDid\infJiy. vdli~.
  l'tpu", •Donwa~ll", "GoocSS", '"Dtpoat ..\CUO.U.", ~lmcnl
                                                              blts•, "('Uttt l                                                                  &m:nft.     ~    IDOls, ccnupwcn md ochtt Ooods o*t ltwl fzlvtnllrt
  ''lnco .,.-, "lAw:stllaat P~ ~ ..l'roceds" sh&1l mt:a11~Uib",          IJI1 of
                                                                                                                                                hdd b sale. Icase. 01 4AI ty    the 4oQama \l Qened b)' lhe                  01111111 Tern~ Sheea rcr eedl individ\lal ial of ltnlicr·filtM:ed I~mD~or
  Outer 1u1horni"' ~ Yia ACH.                                                                                                                                                                                                    y.

                             ~~ -
                                                                                                                                                  "T1dlll la" IIIICIDS lie Loea aDd lilY ocbcf c.redlt kility
     • Advuce"
  Ul 1t1c ~
 10 any dlinl pitt).
                                          T              ID)IIoall Of p8)'IDIID1 in ttl)' lmOUN ll1ldc pcnuall l
                                                      Tcna Star by L.encf~ 10 Dealer Of oo Dalet's bdlall
                                                                                                                                                Lender !loom time 10 lime parsum t 10 dlia ~
                                                                                                                                                  "l\llla~ Fee" mall mc.o the (ee clwp1 b)' l.cndcr
                                                                                                                                                                                                              pmlelcd by

                                                                                                                                                                                                    10 Dellt:r 5Ct b1tl
                                                                                                                                               on h Tcnn Shea for eactlll\dividllll ikdl of. ~f'inDccd lll~GUOI'
     ~Atlilll~ mt11!5, wtm ~ ID lilY Pcnall,                                                                                                                                                                      f
                                                        cy Olhlr ~ (1)
 dlt'fa1y ar i ~y 11voup GOO 01 ~ bl~ ianc:s,                                                                                                      "Fl .. Ddt I SfUCIIIt DIS" lllall ft1Ciell, liS cbc OOIIIUt
                                                                    axlfl'())lul&.                                                                                                                             ll\.l)' ~Uj\iirt,. tbr
 ~li'OIIocl by. Of ~ OOII:ImOa c:oauol wtll\. Slid\ Ptn.oa, 01 (l>)                                                                            liDIAcW stllal\cJU5 or Dnl ~ 6lrNsllctO from lilnc 10 ~ pulmlllt
 or 1nlfltealy OWIIS ~dial T~m Ptrceu ( I~) ot wry cJass of1'-t dlmc:dy
                                                                                                                                                                                                                              to !Ill'
                                                                                                                                               ~~ In all                    casa ~~lilY IIC>CIClalfllll)1zla ~a
                                                                     m. ..atina                                                                or OCher di.sdociU'tS to tudl flnanw l ~ - ' P'f O'lbcr Docum
 SCICIDttlCI 01 CIPilal ja.odr ot or CCIIlliY ill!l:rCSll lD loiiCh Penon. A Pl:tson                                                                                                                        m" or
 shAll be dllclucd to~ IIIOiber Percaa if ""II !'mall poucau                                                                                   4&:1 ~ 1D l...cDkr.
                                                                           . llilully
 01 lnd1ttaly, ~10 d~ or ca&ae Cle dlrtaicn
 and policies rA
                                                                   of~ I1\IDIFDIIIIl                                                              ·Flair Jec• Wll rnctll lbD lie t.twpd ~Y tauter lD t:liCIIkr
                                                                                                                                                                                                               ttl font! on
                         Giller Penloa. ~ ltltoaD! the 0~ at 'I'Orilll
 $(Qitltia , by                                                                                                                                the Term Sbad lbt td individNI iltm of IAnllt:t - f~ l.DNniG
                          Cll o&t!Cf1rilc.                                                                                                                                                                                 I).
                                                                                                                                                  "P\at ~«- JIIIIIIDCMI tbr ttt dllrpd by La:uw to Dealer 1et ~
    -~                                      .                 dus Demald Pro~ Hole IDd ScG11nry                                                                                                                  011 1bt
 ~-~!ocndme!D~
                                                                                                                                               Term Sllca !Dr~ indiv16.1al ncm a! J...mder. f~ bm:miDI       )'.

  •Baac Rtlt" ~ aqn die f1Ut21 12!t YIJ
 ~ lnCGt fWCUI prlllll re ~lished iD !be
                                            I
                                                   af in:rt.a equii!D
                                         Snc:l Journal
                                                                                      or
                                                                                           w.u
                                                                                               •It ,..           Cll   6"
                                                                                                                                                  "Floorp iiD AD¢icaC!oa"IIWJ meG tbc ~ prlM4c.d
                                                                                                                                              11S prlll(!po lh ~d ~ 0\lanln oo ID Lender ~Yd1n
                                                                                                                                              app i ~CII !Dnn provick4 by l..cndt:r.
                                                                                                                                                                                                              by Dal~.
                                                                                                                                                                                               e, bul QOI tlmislld to. !he


    -ao,.,_cr· *""'D 01t 0u1er &ft41hc Ou1111n10111                                                                                                  -~~~       Fte"' W!I~DtSn tbc b cbai'O'd by Ll:adcr 10 Dcalu 5et fblth
    "1l•st -             o_,.•                            IDCIII .U eta~ CD w4Udl blrlb IXJDduct N~ ill                                       on lhe     Tctn~SJII!CI COt each ln4iv141&&1 i~Zm of LcD4c:r·F IIWiud In~
                                                                                                                                                                                                                           .
Tc:us.                                                                                                                                        A4cJrliOIIIIJy, iD !bet:- ' 110 TenD Shcclll CUCUS III.t ctr=ive
                                                                                                                                              FloorpUn f oe ,hall be equal to OM HUDdrcd Plfty Do!lin (S UO.OO)., dMn diC
   -collald'a.r s11a11 I'OQD all or Ill£ ~ ~·• p.ropmy or n&NJ in ...., ictl 1
l«ea~U pcnlty ~ IMO'mtinJ pr1Dc:iplll
                                                                                                                                                                                                    llo In l!lc IJ I\i ~~~:d
                                                                                                                                              Statee of MICtlU 10 ~ 6om time lD rtmc a pron~ulpt:tcS by
   "Coan u IWr.ls.l'u!ll                          be~ nz d~ 111 tbc Tena Shea dfet:llVC                                                       Aocoulltina ~brei Cld ~ lnCf ~by lht AmcnCI
                                                                                                                                                                                                         !he Fl!l.lfloal
~ Dealer                              11    'u. eompliiiK't ...ua. all iu OCIV'CtW'III, _,..Ilea n                                            11\Sti!v= of Cc~ Public~                                                   II
Obtiplio ns III\CIIct M ~or S~ if no Tenn Sbca                                                                                                                                               ·
                                               n111 bcal s~ ar
• siFcd Term SbcS rlas no disdMed ,...                                                                                                          ·C.vcn.meatal .blbari ry" ~Ill)' 111111111 or Pt:nll!l ent. lilY
                                                                                                                                                                                                                 IWt
                                            I                                                                                                01 Oltl« pQliticaJ J'\IWMJIOII 11Weof, 1NJ tlfy cnmy
   ·cocrtror '11&11 111ft                                                                                                                                                                         mll'tisill& ~i'ft.
                             llle mCM1zl& -.crlbc4 lA tr.e Texas lJIIi!tml                                                                    1~. j\.ld1dal, rtcutafary or         lllbi!UmlllV't lbnai time.                                                                                         Ill)'   eovemra.r.. incl DdlDc. witllollr Iimitla8 ~ ptelil~ofororOlepcrt&itun& 10

                 UCDI~ ~I -
                                                                                                                                                                                                                    t'DrqotD&,
                                                                                                                                             111y '&G\'Y. booty, comn~iuion. C01111    or ~ lbtrcof wfiCdler ftlderal,
   "Crcdll                                                               k
any one tilne        -=               Itt~ ~umeot
                                                                                 IIIUGallm 11n0U111    Deller ll'l8)' bc11'0'11' II          IU~ local ar lbrd&n-

                                                                                                                                                 "Gvaracas.on• s!lall f1IQPI ~ 'MIO hive tipd IPo'CIIIIY .,eemcntt
  "Cndll Uoe" WII mr.c OQ!er·, nOO!l)JIIllint                                                        or~il punw.n~ ro &Dd                    co. ~om~iDs lbc Oblip lions ot the Oaab porYUCt 110 dliJ ~
III'Ob llliJ ~ I

  "C'IIr~atnl ta~l" WlllTQ/1 ~ s.-n Oe.lcr it rtqUhcd to plY                                                                                     "lade~·-· or I Pcnoo ~ &&dl f'tnaD'
                                                                                                                                             borrowed mncy, (b) obli&&tiaoc 1 q:1~ lbo ~ piiTdl&tc
                                                                                                                                                                                                        \: (a) obiO!iCIIlS b
l..c:ndcr 10 ~ the ~ ll!lltiPJDt due                                                       on • llllir ~ 1t1t Inlti.al ~ iod                                                                                             pn~;e or
and tiCb ~ Q9irts.                                                                                                                           Pt~ Dr ~ (olhQ ltlm payable noc in 1hc
                                                                                                                                                                                                      Ol'ltin.ary COU1tl: of rucll
                                                                                                                                             PtnOn'r b ~ payable ara u:nns M~Dtnary m c!le trsdc), (e)
  "'Dttltf•
~t~c:TcrmSbcd
                 $bdl1l 111c                                  pe!'lOIU or cmhits dlsclosod In dlit               ~~ or                       wlletber .- 1101 usum.:.c1. SCQII'td by any LieD upon Of tD Ptopaty
                                                                                                                                             lhc M .)clll Pmon 01 payable out of mo Proc.etds 01 prod
                                                                                                                                                                                                                    ~lip~
                                                                                                                                                                                                                     OWI'Icd by
                                                                                                                                                                                                               ~ !tam 'Pro~~UtY
                                                                                                                                             110w 01 heteaat.a ownc4 or acqlllred b)' swdll'l7
                                                                                                                                                                                               xrl: ("f) obi~ wl11~ llt

           I
                                           i
~t>hOWIS30RrTt AND~~ (UPQ.
                                                                                                                 V II)                                                                                            P.40t l OOP 13
                                                                                                                                                                                                                                 32
                                           i
          -   .. . • •   • •• •       ... ,   '   •    •   • ....   • ........ -   •'-'• t\.lt """'   4 "                                                                                      i . u! !




   evickaccd "Y ~"-~or Olbct ID.s!n&malu; (e)
                                              Qj)ltlliz rd
   It* ol)l~iona; (~ indtttlOrlzas ar adlet oGiic-tJOD3 o( any
                                                                                                                               "LoaD FM. sllaJJ Nil! diC fi:c ~by l..oldcr m Dufe:r ra fonh
                                                                   01btr PtrliOD 1br                                                                                                                        0o1
   banowr4 money ~ for Cl!t dcA:md p~ pnoe of property                                                                    tbe Ten:~~ SMct lor e.cb mdiv•dual ilcm ofl.cl~·finlnor:d Jnvauory
                                                                       or Dvicc:s,                                                                                                                     .
   1t1e Pl)'ti'Ut or calledion of~ mr •&dl.fC'd Ptnoa na                                                                       ~Lout" &tlall ~n~:~~~, loinS from Lender 10 Oc:all::r
                                                                pwwec d {cxupt                                                                                                       ill Ole initial !Dil.lm~
   by ftaOII of~~ tbr coDcaion in lilt ordinary COiil1e                                                                   priilocipelamwnt dlsGkMcl in lh~ ~&ad Ole Term
                                                                    ol bUsiness) or                                                                                                            Slltd. or J\ICb
   111 rCfl*l of wbicll the subjm h:noo i1 h•ble, contillp                                                                gt~~a or l~ Aim wflictl may bt adVIIIICIOd ftCIGI
                                                                l\uy or CJ~bcr,. i x.                                                                                           ~ 1.0 tnz.. pa-ne d by
   includi~ Wlllir ~ay OCbcJ ~t.
                                                                        aty ri~                                         l"tdlct ctit-..aty 01 iudirldl y (indu4in& cbocc w;quired
                                                                                                                                                                                   by -~).
  (IDcludiJt&, wiJhcclt llmhlbOA, all 001ap1111:J so~ and documc                                                        absolura or co~ prinllry or JCCOndlry, dlle or
                                                                        nlclcm                                                                                                          ao
 alllicwc acr=J~tiii:S Cld Nhliol:nsc apcme:ezs tD lnd from tlurd 1114                                                  exlsline or~ an&~ IDd lt~er te4uftd ,
                                                                                                                                                                                             bQ:.omt dur_      now
                                                                              ~
 rdltin& t.o cy a!~ !DqDin&); (&)all co,ICimlf ~"blt emboclrm
                                                                             cncs or
 the a.taome     1n ~lMr ~~or ~ ; (h) 111 ~ llld pa~eraa !of                                                               "'do• du Dtldos an Statalac Dt' siWJ -      die SIIIIOnl ~t
 put. present 1114           1U1fR
                            ~ ot 1t1c foretoiJI& (i) Ill ~~lies 111d                                                    diseQifll -.bcCICJ lk lfti~ ....~ ora fie OdOtndc:r of
                                                                                                                                                                                tbo v~ i elc is
 ~e C\IC willl ~ to the bqo~~~a; IDd (j) lht nssu                                                                       1\:CUll!.e.
                                                               to sue ltld ltlC'CM2"
 for pet, pretr.M 111e1 ilrlft ill~ of !be lllrqoiQC.
                                                                                                                            "Put~  l ttrd t.nlllbn~~ea" 1re ~ iDirn:sb
                                  I
     •lJitttu l"' sbiiJ cqcm tt1o G'tPi t . - of ~ weidl
                                                                                                                                                                           ...tUdl bt~ bcea
                                                                                                                        disclotcd ID Len~ and which LaMier Ills livtll ra ~ -.wiftal
                                                                  ~ aa all                                                                                                           ccnunL
 Oblipri~ OWtd by pra!cr 10 Leder under o.. &Nifts 0111
                                                             or lbt ~~                                                     ·reno• · means lad lftduda .-. IDdMctD&I, • ~. ajolrc vtnWf'B,
 b)' ~bbl.i.aJ •              e.;c
                           Jtm plllll)ot appliub ll Contnct IU!!t. !Wk IUic Or                                         • caponr1011, •  limiU J ~ ihty -pall) ', 1 INSt, 1111 uDinccpooaed
 ~flwlt RJre             1
                                                                                                                       IISIX~           lad 1 0~ Audlanly.

·-::::::...!:..:.;:-:.= =~:~:::~::
~~by Deal~ llltlll •                                          AdTanoc ~ lk A&n:c~M~t l.lld Tenza
                                                                                                                             • • .., ~"A ' I
                                                                                                                                        \IJ •  I C...,., •~Qi .. 17 UIU. a&& propcn'y
                                                                                                                       palCNI , CJn&illle, ~. or mixed, of u f'cncn. or
                                                                                                                       leAStJ! or opaal(d by s..ch Pt.r1oo.
                                                                                                                                                                                     , ~ f'O&I
                                                                                                                                                                                 Oltlelm G OWI\cd.

                                                                                                                         ''hrdM t Mo11cy lavecrory• shall IDOIII a UDil aoq'lllrtd by
                                                                                                                                                                                                                  1




                                                                                                                                                                                      Ocaler
                                  I
                                  I
                                                                                                                       punuln t to 111 AdYDOC under lbo ~ lnd Tam S!.:r.t.
    ·~cDCkr -~aucr~ lnullll ry Obllpd oa• shall mean obhVIiO
 to U111ts q\linld         by'¥
                     Dealer usizla faods advllletd by Lt:nda .
                                                               N rdat.i                                                  •JUik 11m• ~I mec sball II'ICUI !!Ia!             '*'
                                                                                                                                                                            of lllla'ell at
                                                                                                                      Tcnn Slled 01 in tllc nan tfl.lr no iS pabtisalcd &Del d:lbdiwe, t7ICDSilled in tht
                                                                                                                                                                                             6'%
    •t..celk.r h!llisllcil Rart. Fet n4 Tena Scllcdulr• lbiJ me.~
                                                                            any                                          "Scbrdule or Accouots• sball ~r. dl.e mean inC MCI'ibed in Secdon
turTtnt    ldltdlol• cr i~ mw 111e1 I * assesu.d by Lender, i.nellldiiiJ                                                                                                                   5~
                                                                           aac
Ralt. CCJ'C'ICI Rm.               \lust
                                   lWt, DdiWI br. ~ rta, bs relalina                                                     "Sboruct• wH nun ~ d~oe ~ 1 p1~ !Qleive4
rCMned dtcdcs cr ACH pii)'IDCn!5 dUt 10 iranafficlalt &.ands lad DOticc co                                            La!dct IN! dlt aacuu o~ ~ due.. or p&yablc 6-um Deller
                                                                                                                                                                                               by
                                                                             o!                                                                                                        111l.DIIitr
ll!laldm alo 10 lalD:SIUld ~ publiShed by L.endt:r                                                                    ""!h rt:specr to 1 ~ I\I1YaDoe lbr a ~Oe tlctll ot
                                                                Cllttct II UR.L                                                                                                 I.Dida·FII\allae4
WWI't'.l llaioncl'C'Ctii.OO!II                                                                                                                                                                 ; • UI L




ltlltl s~Qc:t or ~ Q'11111Glhip ~ bi¥T1II SUdl power oAJy l>y ruson ot                            ~CC" Ullll mean !he Unifoml ComrDCRilll Cock as ~ ill tile Sw
~ IIIHOW'I of a~) to ded • ~ o! the board of 41JQQO!l                                          WflcR 121e Col1&ltral i$ loc.altd IDd ~-wn
                                                                                                                                        in c&c:c IS of lilt clrtc ot ttlis
or 01t1w m~ rt '~ ~ 11e at the time owned, or the                                              ~t
......-r of ~liu. iS ~ oonii'Oiled, ditclclty Ot lno!R.aly IMIIIII'
                                                                                                     i.:alr' sNII- 111y ~N~Wfllaurcd ilall. illdudiq ~cles for wbldla
one ot mort llll.tl1iediarics, or l>cc!l, by Sudl Pascll, aDd (b) eny pm'lnaWp,
                                                                                               coa1t1'ic.tt o! nae 01 a MSO ccinl 111bidl ia the "''j~ of 111 Mvanoe l>y
aa.oc:illial, joint~ ar ~ tmil)' ill ..tlich Sid! Penon 111cllor one Ot
                                                                                               l...tader In Dlala UDder lblJ Agtement.
~t.1d.iuia o~r         sucJI Penon Ills OlOI't than a Fitty Ptrcalt (~YiDOt. 01
~~                        .

   ., w.....,    L. ~· """'·"'.....,
a.ecuraUoy !htir rapa:!ive omc-, c1D1y llltllorizzld IS of
                                                              or-..waQ 81f/1;!J:IJ"""' •om-"w
                                                                                        . 2011 . '-'"'                        .,.!.mOo"""'""""'"""'""""'~"'
                I '
                      I        "Ddhr"

Lepl Name     of~
                      I
ASruiDCid 8~ Nwe of Oeal.tt (if any) ·


                      I        By:    cc~~. K~A~O~~~~==::~~~
             PnrcodNil'lll:'.
                      !        ndc.: Ptcsickut
                      I
                      i
                      i        "LcD4cr"

                      I AI'CUOO Ctc4it Enzltpn~ u c.
                      I • Taa 1imized 1iltliticy QOGip&ll)'

                      I        By.            ;kJL7Ai
                               N.ac: Tedd M1rtir1
                      I
                      1 Tilla·        Chldepa.i.tom-
              -"7 :                                                                      ~il~
                                                                                           .t                 JOSf M. MAOR/0
STATt OF /      ~~~., .                            )                                     •J.      i. ~o~ry Pvouc. St.te of Texas
                 1 ,                               )   s.s.                               ~       ·         V Ca~tt mru;011 hportt
COU>m'OF(.                     }c ,                )                                                         ~011ff0&. 20l4•

         J.': •Nocary
             'Bcttn                        l'llbllc ill md !br 111d Couaty IDd Sll:e, pc:nonally appeared ICENNET1i W WlWAMS, lllllc'*ft to me 10 be lllc Pll::ridan of
IC. W.NlN1Sl1ll ~             1NC~ a ""PDfflioQ, 111d CX'ORICIOd !be tDrqQlD& b IDd 011lldlall r1f{ S&l4 c:orpor.tiCII.

          1
      ""-"'i"'0"'Jt._ ..,. 4~.1..;                                                         ,2011.

             "OIW>'s~ ~""          r,.,.J .. J
             "--,.,-.
             ....._ L. . _V :-r. . ~ 4 J                        . ...
                      i                        My Cornmrmon fxp11ts




 0uwc> P&OWISS6lv NotE Ala) sr.cvam A~ (\/Po. 4ttt)                                                                                                                P~t      120f IJ
                      !                                                                                                                                                      34
                      I
                                                                                        •   • • • •   • ' • •   -. 4   4    -    I -     .1"- ~ :J                     ' . v. v


             i
            I                                                 TERM SHEET
             i       DEALER L.EOAL NA.\tf:
         ...SSUMED BUSISESS NAME (If A.'IY).
                                                          K. W.M!NlSTIUES, n-;c
                                                          C.R.U.S.R AlTTO SAW
The tollooJ..as clc:f!Ded 1D lt:e Danancl l"n>miallry 'Nolc and $eQUiTy         A~till, shall ~ly dftaM: IIIIIDC4l.ltdy 10 any A4viiiCIC made by
Ltedcf to~~ die HCQ tad P\lf1WAI1Dihil Tam Shea.

     l
             I
            'OM Credit U!Dlt lUll be SlVVITV nvE THOUSAND (S7~)..

     u.
             I
            R.OC)UU.tt:
             I
                                                                                                 Reqllirtd PrtDdpal Redacdoo to £ma4
                            Period
                              1
                                                    NYIZibu or DI)'IID Period                                              Matarii)'Dift                           I
                                                               56                                                                  ,~
                                                                                                                                                                   I
                               2                               u                                                           Not~licable                             l
                  floorlUD Pet tc~llk. Coalnlc1 Rate. 1nd ~ltvNO! Ptr Advtace

                          \Jnlt ~.q,. AJIIOIIIII:                   ftoor9it111 ft:t:                            CoDinet Rate:                       Racnt Mr AMact
                  so 10 s:z.499                                           SIOS                                              J   s~                         7S
                  n.soo to S4 999                                        SllS                                               l.S%                           75
                  ss.ooo to S9 999                                       $14S                                               J.S~                           7S
                  SIQ,_OOO to $14,999
                  Sl$,000 lg $19)99
                                                                         Sl1S
                                                                         $2M
                                                                                                                            ). ~%
                                                                                                                            J .S%
                                                                                                                                                           ,,
                                                                                                                                                           n

                  S20000~~ .                                             n.ts                                               l.S%                           75
                  $25 00010 $29.999
                                                                         ~·'                                                3 S%                           n
                  $30 000 II) S34 999                                    ~m                                                 ) .5%                          7S
                  SJS.OOO to S40 000                                     SJ6S                                               D%                             n
                  Oftr    sco.ooo                                                                     }.ni'OY&I~ired

                 Norwithumdizllmy1tlina bcn111 exprawd 01 impl~ co the caWwry hcraD (i) wry tn~Dunl of'IIIIM!Il 4\lt ~ o"'in& sNJIII&
                 caiCIIIAU:d liS proo.idecl ~In tnc!lbcn rOUDdcd liP 10 1/1( IICCI ~ ~ SS.OO lllQ'CinColll &lid ~ IIifie' IIIAO.IZII IJIIll be &tiC
                 llnCnlll af~ due 1M o~ 10 Iktller hl:mmder, (n) lnlerea sllall KUUe llld IIWl be cal~altd &lid~ tbr a
                 l'llinmn.un pciodiDII\Inlllnl of21 ~ rt:prdi.A of~ "'~ MYWC;, ~ - (iio) mCbe CY.., dill !be~ is ltJI"i4
                 lfk1 h     ue   4ly tam a.e d&e dl&rltle Altt&net i1 made, flddiliollalltarltsl Wllecc:Nt llld stlall be ealc:uleo:d md dllrpf {lluf
                 &IIIII be dlle IDd Pl)'atll~ on tic a !hit the AMI\cc il r~ lcr a period d!ir It!. A4wDot ii ~ I2W mds aa !he dal& dlaJ
                 lllil.t aea hi&Mr t\101 ~ec day lncRn!rnl wil:l Mb SC¥CD ay izlc:mDala bAn& calcGlu.d froaa 1tw dat ltlll ~ Mvlncc is
                 CDidc.

     m      ~TJU:
             I
                                                                                     Required Pri~ ll.educdoo to E.sttllll
                           Period
                                                                                                                 "''""
                                                                                                                 HOI   licabk          Da~

                          Ualt t..D.u ADtOwet:                        Flat ftt :                                                Coatrwt Rail.:
                  solD $2,499                                            S6S                                                       NOll(
                  n,m IDS4,.999                                         sas                                                             Noa:
                  ss.ooo Q) 19.999                                      SIIS                                                            N011~                  I
                  sI0 000 IO Sl4.SJ99                                   Sl6$                                                            I\one
                  SIS 000 ro 519.999                                    sm                                                              None
                  no.ooo ro s:IA.999                                    Ul$                                                             No~
                  ru ooo 10 !29.999                                     t26S                                                            Sene
                 $)() 000 10 13'.999                                    J.29S                                                           None
                 SlS 000 to S40 000                                     SliS                                                            NOllie
                 ()o..u ~0.000


::"j_ ..
                                                                                            Approval R.c:quue4


                                    ,_,.,._,_,,~, .2..:--...:.~.__,,..__                                                          _     _..2011.



Ltpl N&mc r4 Oall«:
AawmcdiUas
            y'                                                                   A.uCiioo Crcd11Eruaprucs, U.C, a Toa lim1




                                                                                                                                                                                  35